Exhibit 10.3
UTi WORLDWIDE INC.
LETTER OF CREDIT FACILITY
AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT
Dated as of June 24, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION   HEADING   PAGE   SECTION 1 LETTERS OF CREDIT     1  
 
           
Section 1.1
  Issuance of Letters of Credit     1  
Section 1.2
  Conditions to Each Issuance after the Effective Date     1  
Section 1.3
  Letters of Credit in Optional Currency        
 
            SECTION 2 [INTENTIONALLY OMITTED]     3  
 
            SECTION 3 PROVISIONS APPLICABLE TO ALL LETTERS OF CREDIT     3  
 
           
Section 3.1
  Responsibility of Issuing Bank     3  
Section 3.2
  Reimbursement by the Company of Amounts Drawn or Paid Under Letters of Credit
    4  
Section 3.3
  Obligations Absolute     4  
Section 3.4
  Interest and Fees     5  
Section 3.5
  Credit Support     6  
Section 3.6
  Maturity     7  
Section 3.7
  Evidence of Debt     7  
Section 3.8
  Irish Insurance Acts     7  
Section 3.9
  Increased Costs     7  
 
            SECTION 4 CONDITIONS TO EFFECTIVENESS.     8  
 
           
Section 4.1
  Representations and Warranties     9  
Section 4.2
  Performance; No Default     9  
Section 4.3
  Closing Certificates     9  
Section 4.4
  Opinions of Counsel     9  
Section 4.5
  Issuance Permitted By Applicable Law, Etc     9  
Section 4.6
  [Intentionally Omitted]     10  
Section 4.7
  Payment of Fees     10  
Section 4.8
  [Intentionally Omitted]     10  
Section 4.9
  Changes in Corporate Structure     10  
Section 4.10
  Acceptance of Appointment to Receive Service of Process     10  
Section 4.11
  [Intentionally Omitted]     10  
Section 4.12
  Proceedings and Documents     10  
Section 4.13
  Subsidiary Guarantee Agreement     10  
Section 4.14
  2006 Notes     10  
Section 4.15
  New Global Credit Facilities     10  
Section 4.16
  Approvals     11  
Section 4.17
  No Material Adverse Effect     11  

 

i



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE  
 
           
Section 4.18
  Leverage Ratio     11  
Section 4.19
  USA Patriot Act     11  
Section 4.20
  Solvency Certificate     11  
 
            SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS     11  
 
           
Section 5.1
  Organization; Power and Authority     11  
Section 5.2
  Authorization, Etc     11  
Section 5.3
  Disclosure     12  
Section 5.4
  Organization and Ownership of Shares of Subsidiaries; Affiliates     12  
Section 5.5
  Financial Statements; Material Liabilities     13  
Section 5.6
  Compliance with Laws, Other Instruments, Etc     13  
Section 5.7
  Governmental Authorizations, Etc.     14  
Section 5.8
  Litigation; Observance of Agreements, Statutes and Orders     14  
Section 5.9
  Taxes     14  
Section 5.10
  Title to Property; Leases     15  
Section 5.11
  Licenses, Permits, Etc     15  
Section 5.12
  Compliance with ERISA; Non-U.S. Plans     15  
Section 5.13
  [Intentionally Omitted]     17  
Section 5.14
  Use of Proceeds; Margin Regulations     17  
Section 5.15
  Existing Indebtedness; Future Liens     17  
Section 5.16
  Foreign Assets Control Regulations, Etc     18  
Section 5.17
  Status under Certain Statutes     19  
Section 5.18
  Environmental Matters     19  
Section 5.19
  Ranking of Obligations     19  
Section 5.20
  Obligor Group     19  
Section 5.21
  CASS Reserve     19  
Section 5.22
  Labor Matters     19  
Section 5.23
  Insolvency     20  
 
            SECTION 6 REPRESENTATION OF THE ISSUING BANK     20  
 
            SECTION 7 INFORMATION AS TO COMPANY     20  
 
           
Section 7.1
  Financial and Business Information     20  
Section 7.2
  Officer’s Certificate     24  
Section 7.3
  Visitation.     24  
Section 7.4
  Limitation on Disclosure Obligation     25  
 
            SECTION 8 [INTENTIONALLY OMITTED]     25  
 
            SECTION 9 AFFIRMATIVE COVENANTS     25  
 
           
Section 9.1
  Compliance with Law     25  
Section 9.2
  Insurance     26  
Section 9.3
  Maintenance of Properties     26  

 

ii



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE  
 
           
Section 9.4
  Payment of Taxes and Claims     26  
Section 9.5
  Corporate Existence, Etc     26  
Section 9.6
  Books and Records     27  
Section 9.7
  Priority of Obligations     27  
Section 9.8
  [Intentionally Omitted]     27  
Section 9.9
  Dividend Capture from South Africa     27  
Section 9.10
  Additional Guarantors     27  
Section 9.11
  Release of Subsidiary Guarantors; Substitution of Subsidiary Guarantors     28
 
Section 9.12
  Group Structure     29  
Section 9.13
  CASS Agreement     29  
Section 9.14
  Further Assurances     29  
Section 9.15
  Additional Restrictions     29  
Section 9.16
  2009 Notes Covenants     31  
Section 9.17
  “Know Your Customer” checks     31  
Section 9.18
  Post-Effective Date Obligations     31  
 
            SECTION 10 NEGATIVE COVENANTS     31  
 
           
Section 10.1
  Transactions with Affiliates     32  
Section 10.2
  Restricted Payments     32  
Section 10.3
  Consolidated Total Debt Coverage     32  
Section 10.4
  Priority Debt     32  
Section 10.5
  Liens     32  
Section 10.6
  Subsidiary Indebtedness     34  
Section 10.7
  Merger, Consolidation, Etc     35  
Section 10.8
  Sale of Assets     36  
Section 10.9
  Line of Business     37  
Section 10.10
  Terrorism Sanctions Regulations     37  
Section 10.11
  Subsidiaries in South Africa     38  
Section 10.12
  Minimum Debt Service Ratio     38  
Section 10.13
  Capital Leases     38  
Section 10.14
  No Further Negative Pledges     38  
Section 10.15
  Fiscal Year     38  
 
            SECTION 11 EVENTS OF DEFAULT     38  
 
            SECTION 12 REMEDIES ON DEFAULT, ETC.     41  
 
           
Section 12.1
  Acceleration     41  
Section 12.2
  Other Remedies     42  
Section 12.3
  [Intentionally Omitted]     42  
Section 12.4
  No Waivers or Election of Remedies, Expenses, Etc     42  
Section 12.5
  Executive Proceedings in Spain     42  

 

iii



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE  
 
            SECTION 13 TAX INDEMNIFICATION     43  
 
            SECTION 14 ASSIGNMENT AND PARTICIPATION     46  
 
           
Section 14.1
  [Intentionally Omitted]     46  
Section 14.2
  Assignment and Participation     46  
Section 14.3
  [Intentionally Omitted]     47  
Section 14.4
  [Intentionally Omitted]     47  
 
            SECTION 15 PAYMENTS GENERALLY     47  
 
           
Section 15.1
  Place of Payment     47  
Section 15.2
  [Intentionally Omitted].     47  
Section 15.5
  Set-off     47  
 
            SECTION 16 EXPENSES, ETC.     47  
 
           
Section 16.1
  Transaction Expenses     48  
Section 16.2
  Indemnification     48  
Section 16.3
  Certain Taxes     49  
Section 16.4
  Survival     49  
 
            SECTION 17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT     49  
 
            SECTION 18 AMENDMENT AND WAIVER     49  
 
           
Section 18.1
  Requirements     49  
Section 18.2
  Solicitation of Issuing Bank     49  
Section 18.3
  Binding Effect, Etc.     50  
 
            SECTION 19 NOTICES; ENGLISH LANGUAGE     50  
 
            SECTION 20 REPRODUCTION OF DOCUMENTS     50  
 
            SECTION 21 CONFIDENTIAL INFORMATION     51  
 
            SECTION 22 [INTENTIONALLY OMITTED]     52  
 
            SECTION 23 SUBSIDIARY GUARANTEE AGREEMENT     52  
 
           
Section 23.1
  Guarantee and Indemnity     52  
Section 23.2
  Continuing Guarantee     52  
Section 23.3
  Reinstatement     53  
Section 23.4
  Waiver of Defenses     53  
Section 23.5
  Immediate Recourse     54  

 

iv



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE  
 
           
Section 23.6
  Appropriations     55  
Section 23.7
  Non-competition     55  
Section 23.8
  Release of Subsidiary Guarantors’ Right of Contribution     55  
Section 23.9
  Releases     56  
Section 23.10
  Marshaling     56  
Section 23.11
  Liability     57  
Section 23.12
  Character of Obligation     57  
Section 23.13
  Election to Perform Obligations     58  
Section 23.14
  No Election     58  
Section 23.15
  [Intentionally Omitted]     59  
Section 23.16
  Other Enforcement Rights     59  
Section 23.17
  Restoration of Rights and Remedies     59  
Section 23.18
  Survival     59  
Section 23.19
  Miscellaneous     59  
Section 23.20
  Limitation     60  
Section 23.21
  Written Notice.     60  
Section 23.22
  Unenforceability of Obligations     60  
Section 23.23
  Contribution     61  
Section 23.24
  Additional Security     61  
Section 23.25
  Limitations – UK     61  
Section 23.26
  Limitations – Spain     61  
Section 23.27
  Limitations – Hong Kong     61  
Section 23.28
  Limitations – Germany     61  
Section 23.29
  Limitations – the Netherlands.     63  
Section 23.30
  U.S. Guarantors     63  
Section 23.31
  Limitation on Pyramid Freight     64  
Section 23.32
  Limitations – Belgium     64  
Section 23.33
  Limitations – Singapore     64  
Section 23.34
  Irish Obligors     65  
Section 23.35
  Guarantor Intent     65  
 
            SECTION 24 MISCELLANEOUS     65  
 
           
Section 24.1
  Successors and Assigns     65  
Section 24.2
  Payments Due on Non-Business Days     65  
Section 24.3
  Accounting Terms     65  
Section 24.4
  Severability     66  
Section 24.5
  Construction, Etc     66  
Section 24.6
  Counterparts     66  
Section 24.7
  Governing Law     66  
Section 24.8
  Jurisdiction and Process; Waiver of Jury Trial     66  
Section 24.9
  Obligation to Make Payment in Dollars     67  
Section 24.10
  No Novation     68  

 

v



--------------------------------------------------------------------------------



 



         
SCHEDULE A
  —   Information Relating to Issuing Bank
 
       
SCHEDULE B
  —   Defined Terms
 
       
EXHIBIT 1.1
  —   Form of Letter of Credit
 
       
EXHIBIT 1.2
  —   Issuance Notice
 
       
EXHIBIT 2
  —   [Intentionally Omitted]
 
       
EXHIBITS 4.4(a)(i), (ii), (iii) and (iv)
  —   Form of Opinion of U.S. Counsel to the Obligors
 
       
EXHIBITS 4.4(a)(v), and (vi)
  —   Form of Opinion of British Virgin Islands Counsel
 
       
EXHIBIT 4.4(a)(vii)
  —   Form of Opinion of Australian Counsel
 
       
EXHIBIT 4.4(a)(viii),
  —   Form of Opinion of Canadian Counsel
 
       
EXHIBIT 4.4(a)(ix)
  —   Form of Opinion of Belgian Counsel
 
       
EXHIBIT 4.4(a)(x)
  —   Form of Opinion of German Counsel
 
       
EXHIBIT 4.4(a)(xi)
  —   Form of Opinion of Hong Kong Counsel
 
       
EXHIBIT 4.4(a)(xii)
  —   Form of Opinion of Dutch Counsel
 
       
EXHIBIT 4.4(a)(xiii)
  —   Form of Opinion of Spanish Counsel
 
       
EXHIBIT 4.4(a)(xiv)
  —   Form of Opinion of English Counsel
 
       
EXHIBIT 4.4(a)(xv)
  —   Form of Opinion of Guernsey Counsel
 
       
EXHIBIT 4.4(a)(xvi)
  —   Form of Opinion of Singapore Counsel
 
       
EXHIBIT 4.4(a)(xvii)
  —   Form of Opinion of Arizona Counsel
 
       
EXHIBIT 4.4(b)
  —   [Intentionally Omitted]
 
       
EXHIBIT 9.10
  —   Form of Joinder Agreement
 
       
EXHIBIT 14.4
  —   [Intentionally Omitted]
 
       
SCHEDULE 1.1
  —   Existing Letters of Credit
 
       
SCHEDULE 4.9
  —   [Intentionally Omitted]
 
       
SCHEDULE 5.3
  —   Disclosure Materials

 

vi



--------------------------------------------------------------------------------



 



         
SCHEDULE 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
 
       
SCHEDULE 5.5
  —   Financial Statements
 
       
SCHEDULE 5.7
  —   Governmental Authorizations
 
       
SCHEDULE 5.9
  —   Liability for Taxes
 
       
SCHEDULE 5.15
  —   Existing Indebtedness and Liens
 
       
SCHEDULE 5.22
  —   Collective Bargaining Agreements

 

vii



--------------------------------------------------------------------------------



 



UTi WORLDWIDE INC.
c/o UTi, Services, Inc.
100 OCEANGATE, SUITE 1500
LONG BEACH, CALIFORNIA 90802
LETTER OF CREDIT FACILITY
June 24, 2011
To the Issuing Bank Listed in
Schedule A Hereto:
Ladies and Gentlemen:
UTi Worldwide Inc., a BVI Business Company incorporated under the laws of the
British Virgin Islands with BVI company number 141257 (the “Company”) and each
of the Subsidiary Guarantors jointly and severally agree with RBS, in its
capacity as Issuing Bank, as follows:
SECTION 1 LETTERS OF CREDIT
Section 1.1 Issuance of Letters of Credit. The Letters of Credit issued by the
Issuing Bank under the Existing Facility for the account of or on behalf of the
Company that are outstanding on the Effective Date (set forth in Schedule 1.1
hereto) (the “Existing Letters of Credit”) shall be deemed to be Letters of
Credit issued hereunder on the Effective Date. During the period from the
Effective Date to but excluding the earlier of (i) the Maturity Date and
(ii) the date of termination pursuant to Section 12.1, subject to the terms and
conditions hereof, the Issuing Bank agrees, in its sole discretion, to issue
standby letters of credit for the account of the Company; provided, however,
that the aggregate amount of all such Letters of Credit (including any Letters
of Credit for which the Company has provided Credit Support) shall not exceed
the Maximum Draw Amount; provided, in the case of Letters of Credit issued after
the Effective Date, (i) each such Letter of Credit shall be denominated in
Dollars or in any Optional Currency; and (ii) in no event shall any Letter of
Credit have an expiration date later than the date which is one year from the
date of issuance of such Letter of Credit unless agreed to by the Issuing Bank.
Subject to the foregoing, the Issuing Bank may agree, in its sole discretion,
that any Letter of Credit issued by it may be automatically extended for one or
more successive periods not to exceed one year each, unless it elects not to
extend for any such additional period.
Whenever the Company desires the issuance of a Letter of Credit after the
Effective Date, it shall deliver to the Issuing Bank an Issuance Notice no later
than 2:00 p.m. (New York City time) at least three (3) Business Days, or such
shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 1.2, the Issuing Bank shall issue
the requested Letter of Credit only in accordance with the Issuing Bank’s
standard operating procedures.

 

1



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 1.2 Conditions to Each Issuance after the Effective Date. The Issuing
Bank may issue Letters of Credit on any Credit Date after the Effective Date in
its sole discretion, after taking into account any terms and conditions as it
determines are relevant to such issuance and the circumstances, including
without limitation, the following conditions precedent:
(i) the Issuing Bank shall have received a fully executed and delivered Issuance
Notice;
(ii) as of such Credit Date, (a) the representations and warranties contained
herein and in the other Financing Agreements shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date and (b) the Issuing Bank’s issuance of
such Letter of Credit shall (a) not violate any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board of Governors
of the Federal Reserve System) and (b) not subject the Issuing Bank to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof;
(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable issuance of a Letter of
Credit that would constitute an Event of Default or a Default; and
(iv) on or before the date of issuance of any Letter of Credit, the Issuing Bank
shall have received all other information reasonably required by the applicable
Issuance Notice and any letter of credit applications or similar documentation
reasonably requested by the Issuing Bank.
The Issuing Bank shall be entitled to request and receive, prior to the issuance
of a Letter of Credit, additional information reasonably satisfactory to the
requesting party confirming the satisfaction of the conditions precedent set
forth in clauses (ii) and (iii) above, if, in the good faith judgment of the
Issuing Bank such request is warranted under the circumstances.
Section 1.3 Letters of Credit in Optional Currency. (a) The Company must select
the currency of a Letter of Credit issued after the Effective Date in its
Issuance Notice.
(b) A Letter of Credit issued after the Effective Date may be denominated in
Dollars or any Optional Currency.
(c) Notwithstanding any other term of this Agreement, in the event that (i) the
Optional Currency requested is not readily available to it in the Relevant
Interbank Market in the amount and for the period required or (ii) issuing a
Letter of Credit in the proposed Optional Currency might contravene any law or
regulation applicable to it, the Issuing Bank will promptly notify the Company
to that effect and the parties hereto agree to enter into an amendment hereto
and/or to the applicable Letter of Credit, which is reasonably acceptable to
both parties, to resolve such situation.

 

2



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(d) With respect to Letters of Credit denominated in Optional Currencies, the
Issuing Bank shall at monthly intervals after the Effective Date (on a Business
Day chosen by the Issuing Bank in its sole discretion) recalculate the U.S.
Dollar Amount of that Letter of Credit by notionally converting the outstanding
amount of that Letter of Credit into U.S. Dollars on the basis of the Issuing
Bank’s Spot Exchange Rate on the date of calculation.
(e) The Company must, if requested by the Issuing Bank within 5 days of any
calculation under paragraph (d) above, ensure that sufficient Credit Support
pursuant to Section 3.5 with respect to the relevant Letter of Credit are made
in order to prevent the U.S. Dollar Amount of all of the Letters of Credit
outstanding from exceeding the Maximum Draw Amount.
(f) Unless a Financing Agreement specifies that payments under it are to be made
in a different manner, the currency of each amount payable under the Financing
Agreements is the currency in which the relevant amount in respect of which it
is payable is denominated.
SECTION 2 [INTENTIONALLY OMITTED]
SECTION 3 PROVISIONS APPLICABLE TO ALL LETTERS OF CREDIT
Section 3.1 Responsibility of Issuing Bank. In determining whether to honor any
drawing under any Letter of Credit by the beneficiary thereof, the Issuing Bank
shall be responsible only to examine the documents delivered under such Letter
of Credit with reasonable care so as to ascertain whether they appear on their
face to be in accordance with the terms and conditions of such Letter of Credit.
As between the Company and the Issuing Bank, the Company assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by the
Issuing Bank, by the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank shall not
be responsible for: (i) the form, validity, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for and issuance of any such Letter of Credit, even if it should in fact prove
to be in any or all respects invalid, inaccurate, fraudulent or forged; (ii) the
validity of any instrument transferring or assigning or purporting to transfer
or assign any such Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any such Letter
of Credit to comply fully with any conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, including any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority; none
of the above shall affect or impair, or prevent the vesting of, any of the
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of the Issuing Bank to the Company. Notwithstanding
anything to the contrary contained in this Section 3.1, the Company shall retain
any and all rights it may have against the Issuing Bank for any liability
arising solely out of the bad faith, gross negligence or willful misconduct of
the Issuing Bank.

 

3



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 3.2 Reimbursement by the Company of Amounts Drawn or Paid Under Letters
of Credit. In the event the Issuing Bank has determined to honor a drawing under
a Letter of Credit, it shall immediately notify the Company, and the Company
shall reimburse the Issuing Bank on or before (i) the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in the event the Issuing Bank delivers such notice to the Company on or before
12:00 p.m. (New York City time) on the Business Day immediately before the
Reimbursement Date or (ii) the second Business Day immediately following the
Reimbursement Date in the event the Issuing Bank delivers such notice to the
Company after 12:00 p.m. (New York City time) on the Business Day immediately
before the Reimbursement Date, in each case in an amount in the currency of the
drawing under such Letter of Credit and in same day funds equal to the amount of
such honored drawing. Notices to the Company made pursuant to this Section 3.2
shall be made to:
UTi Worldwide Inc.
P.O. Box 228
Picquerel House
L’Islet
St. Sampson
Guernsey CYI 3NY
Channel Islands
Attention: Global Finance Treasury Director or such other address as provided by
the Company in writing to the Issuing Bank from time to time.
Fax: 44 1481 245 100
With a copy to:
Craig Braun
Fax: 562-552-9496
Lawrence Samuels
Fax: 562-552-9489
Section 3.3 Obligations Absolute. The obligation of the Company to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
the obligations of the Issuing Bank hereunder shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Company or the Issuing Bank may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), the Issuing Bank or
any other Person or, in the case of the Issuing Bank, against the Company,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Company
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or

 

4



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iv) payment by the Issuing Bank under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit; (v) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Company or any of its Subsidiaries; (vi) any breach hereof or
any other Financing Agreements by any party thereto; (vii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing; or (viii) the fact that an Event of Default or a Default shall have
occurred and be continuing; provided, in each case, that payment by the Issuing
Bank under the applicable Letter of Credit shall not have constituted bad faith,
gross negligence or willful misconduct of the Issuing Bank under the
circumstances in question.
Section 3.4 Interest and Fees. (a) The Company agrees to pay to the Issuing
Bank, with respect to drawings honored under any Letter of Credit issued by the
Issuing Bank, interest on the amount paid by the Issuing Bank in respect of each
such honored drawing from the date such drawing is honored to but excluding the
date of reimbursement by the Company at a rate equal to the Base Rate plus 5.00%
per annum. Interest payable pursuant to this Section 3.4(a) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or on the
Reimbursement Date.
(b) The Company agrees to pay to the Issuing Bank:
(i) with respect to each outstanding Letter of Credit, letter of credit fees
equal to the greater of (A) (1) 1.50% per annum, times (2) the daily maximum
amount available to be drawn under such outstanding Letter of Credit (regardless
of whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination) and (B) $75.00, for each
calendar quarter ended after the Effective Date; and
(ii) such documentary, processing, correspondent and other usual and customary
fees and charges for any issuance, amendment, transfer or payment of a Letter of
Credit as are in accordance with the Issuing Bank’s standard schedule for such
charges and as in effect at the time of such issuance, amendment, transfer or
payment, as the case may be.
All fees referred to in this Section 3.4(b) shall be calculated on the basis of
a 360-day year and the actual number of days elapsed and shall be payable
quarterly in arrears on the fifth Business Day after notification by the Lender
to the Company of the amount owed for each fiscal quarter of the Company, on the
Maturity Date and any date on which the Letters of Credit have been cancelled or
the Company has provided Credit Support with respect thereto.
(c) Upon the occurrence and during the continuation of any Event of Default, all
fees, interest or other amounts owed hereunder with respect to Letters of Credit
shall thereafter bear interest (including post-petition interest in any
proceeding under any bankruptcy or insolvency laws) payable on demand at a rate
that is 2.00% per annum in excess of the interest rate or fee that would
otherwise be payable hereunder prior to the occurrence of such Event of Default.
Payment or acceptance of the increased rates provided for in this Section 3.4(d)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Issuing Bank.

 

5



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(d) If the Company provides Credit Support with respect to any part of a Letter
of Credit then the letter of credit fee pursuant to Sections 3.4(b)(ii) shall
continue to be payable until the expiry or termination of the Letter of Credit.
(e) In addition to the foregoing fees, the Company agrees to pay to the Issuing
Bank an amendment fee in the amount and at the time separately agreed upon. The
Company further acknowledges and agrees that, notwithstanding the modifications
to the Existing Facility effectuated on the Effective Date, all fees and other
amounts accrued under the terms of the Existing Facility on or prior to the
Effective Date will continue to be due at the times agreed upon in the Existing
Facility.
Section 3.5 Credit Support. (a) A Letter of Credit is repaid or prepaid to the
extent that:
(i) the Company provides cash collateral or a backstop letter of credit with
respect to that Letter of Credit in accordance with Section 3.5(b);
(ii) the maximum amount payable under the Letter of Credit is reduced or
cancelled in accordance with its terms;
(iii) the relevant Letter of Credit has been returned to the Issuing Bank and
the Issuing Bank is satisfied that it has no further liability under that Letter
of Credit; or
(iv) the Issuing Bank is otherwise satisfied that it has no further liability
under that Letter of Credit.
The amount by which a Letter of Credit is repaid or prepaid under sub-paragraphs
(i) and (ii) above is the amount of the relevant cash collateral or a backstop
letter of credit, reduction or cancellation.
(b) “Credit Support” means the Company has provided to the Issuing Bank (or one
of its Affiliates) with respect to a Letter of Credit:
(i) payment of an amount sufficient to provide the Issuing Bank with coverage
with respect to at least 105% of the aggregate amount available for drawings
under such outstanding Letter of Credit in the currency of such Letter of Credit
to an interest-bearing account or time deposit with the Issuing Bank (or one of
its Affiliates) and the following conditions are met:
(A) until no amount is or may be outstanding under that Letter of Credit,
withdrawals from such account or time deposit may only be made to pay the
Issuing Bank for which the cash collateral is provided under this clause;

 

6



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(B) the Company has executed and delivered a security document with respect to
such account or time deposit, in form and substance satisfactory to the Issuing
Bank for which the cash collateral is provided, creating a first ranking
security interest over such account or time deposit (it being acknowledged that
such cash collateral shall also secure obligations with respect to the Global
Credit Facilities, the 2009 Notes and the 2011 Notes on a pari passu basis); and
(C) such other conditions as are reasonably satisfactory to the Issuing Bank; or
(ii) receipt of a backstop letter of credit in a face amount sufficient to
provide the Issuing Bank with coverage with respect to at least 105% of the
aggregate amount available for drawings under such outstanding Letter of Credit
in the currency of such Letter of Credit and such backstop letter of credit is
on terms and conditions and from a financial institution acceptable to the
Issuing Bank in its sole discretion.
(c) The outstanding amount of a Letter of Credit at any time is the maximum
amount (actual or contingent) that is or may be payable by the Company in
respect of that Letter of Credit at that time.
Section 3.6 Maturity. On or prior to the Business Day prior to the Maturity
Date, the Company shall provide Credit Support in accordance with Section 3.5(b)
with respect to the aggregate amount available for drawing under each Letter of
Credit that is anticipated to remain outstanding after the Maturity Date.
Section 3.7 Evidence of Debt. The Issuing Bank shall maintain on its internal
records an account or accounts evidencing the Indebtedness of the Company to the
Issuing Bank, including the amounts of the Letters of Credit and other
Obligations and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the Company, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect the Company’s Obligations.
Section 3.8 Irish Insurance Acts. For the avoidance of doubt, the Issuing Bank
shall not issue any Letter of Credit either (i) at the request of or for the
account of any Person incorporated in Ireland or (ii) to any Person resident in
Ireland, in each case where the Issuing Bank is not duly authorized to carry on
the business of issuing contracts of suretyship in Ireland (or otherwise
exempted under the laws of Ireland from the requirement to have any such
authorization) or where the issuance of any such Letter of Credit by the Issuing
Bank would otherwise contravene any law of Ireland.
Section 3.9 Increased Costs. If the Issuing Bank determines in good faith that
the introduction or effectiveness of, or any change in any treaty, international
agreement, law, rule or regulation or compliance with any directive, guideline
or request from any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law), or any change in generally
accepted accounting principles or in the Issuing Bank’s accounting for any
Letter of Credit (including changing the capital adequacy conversion factor), or
any change in the interpretation of any of foregoing, (each of the foregoing, a
“Regulatory Change”): (i) affects or would affect the amount of capital,
insurance or reserves (including special deposits or similar requirements,
required or expected to be maintained by the Issuing Bank or any corporation
controlling the Issuing Bank or otherwise increases the costs of, or reduces the
amount received or receivable by, the Issuing Bank or any corporation
controlling the Issuing Bank, and the Issuing Bank determines in good faith that
the amount of such capital, insurance or reserve (including any special deposit
or similar requirement)

 

7



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

or other increased cost (including any tax or insurance premium) or reduction,
as the case may be, is increased by or based upon the existence of this
Agreement, any Letter of Credit or any other Financing Agreement or
(ii) imposes, modifies or deems applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by the Issuing Bank with respect to
Letters of Credit, or imposes on the Issuing Bank any other condition affecting
this Agreement or the Letters of Credit, and the Issuing Bank determines in good
faith that the result of any of the foregoing is to increase the cost to, or to
impose a cost on the Issuing Bank of issuing or maintaining any Letter of Credit
or of making any payment or disbursement under any Letter of Credit, or to
reduce the amount of any sum received or receivable by the Issuing Bank under
this Agreement (any such increased cost and any such reduction in such sum being
“Increased Costs”), then the Company shall pay the Issuing Bank on demand from
time to time additional amounts sufficient in the Issuing Bank’s good faith
judgment to compensate for the increase of reduction, as the case may be;
provided that (i) such additional amount shall only be payable to the Issuing
Bank to the extent that such cost is not unique to the Company and would also
apply to another borrower similarly situated to the Company vis a-vis the
Issuing Bank which was provided facilities subject to substantially the same
terms and conditions as the Company and (ii) the Issuing Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Letters of Credit or to assign its rights and obligations hereunder
to another of the offices, branches or affiliates, if, in the judgment of the
Issuing Bank, such designation or assignment (i) would eliminate or reduce the
amount of Increased Costs in the future and would not subject the Issuing Bank
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to the Issuing Bank. A certificate of the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate the Issuing Bank
or its holding company, as the case may be, as specified in this Section 3.11
and delivered to the Company shall be conclusive absent manifest error. The
provisions of this Section 3.11 shall survive termination of this Agreement.
Each payment under this Section 3.11 shall be required to be made solely to the
extent that funds are available therein or therefrom. For the avoidance of
doubt, this Section 3.11 shall apply to all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority), regardless of the date
adopted, issued, promulgated or implemented.
SECTION 4 CONDITIONS TO EFFECTIVENESS.
This Agreement shall become effective as of the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 18 of the Existing Facility):

 

8



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 4.1 Representations and Warranties. The representations and warranties
of the Obligors in the Financing Agreements to which they are a party shall be
correct at the time of the Effective Date.
Section 4.2 Performance; No Default. The Obligors shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement and the other Financing Agreements to which they are a party
required to be performed or complied with by each of them prior to or on the
Effective Date and after giving effect to the deemed issuance of the Letters of
Credit on the Effective Date, no Default or Event of Default shall have occurred
and be continuing.
Section 4.3 Closing Certificates. (a) Officer’s Certificate. Each Obligor shall
have delivered to the Issuing Bank an Officer’s Certificate (or a certificate
from a person authorized by the board of directors (or equivalent governing
body) of the Obligor to sign documents on behalf of the Obligor in connection
with this Agreement), dated the Effective Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b) Secretary’s or Director’s Certificate. Each Obligor shall have delivered to
the Issuing Bank a certificate of its Secretary or an Assistant Secretary or a
Director (or another appropriate person authorized by the board of directors (or
equivalent governing body) of the Obligor to sign documents on behalf of the
Obligor in connection with this Agreement), dated the Effective Date, certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Financing Agreements to
which it is a party.
Section 4.4 Opinions of Counsel. The Issuing Bank shall have received opinions
in form and substance reasonably satisfactory to the Issuing Bank, dated the
Effective Date from (i) Paul, Hastings, Janofsky & Walker LLP, U.S. counsel for
the Obligors, (ii) Tonkon Torp LLP, Oregon, counsel for the Obligors,
(iii) Dibble Law Offices, South Carolina counsel for the Obligors, (iv) Poore,
Roth & Robinson, P.C., Montana counsel for the Obligors, (v) Harney Westwood &
Riegels, British Virgin Islands counsel for the Obligors, (vi) Walkers, British
Virgin Islands counsel for the Issuing Bank, (vii) Piper Alderman, Australian
counsel, (viii) WeirFoulds LLP, Ontario, Canadian counsel, (ix) Gerard &
Associates, Belgium counsel, (x) Lexton Rechtsanwalte, German counsel,
(xi) Baker & McKenzie, Hong Kong counsel, (xii) Boekel De Nerée, Dutch counsel,
(xiii) Garrido-Lestache Burdiel Abogados, Spanish counsel, (xiv) Eversheds,
English counsel, (xv) Mourant Ozannes, Guernsey counsel, (xvi) Baker & McKenzie,
Wong & Leow, Singapore counsel, and (xvii) Snell & Wilmer LLP, Arizona counsel,
substantially in the respective forms set forth in Exhibits 4.4(a)(i) through
4.4(a)(xvii) and covering such other matters incident to the transactions
contemplated hereby as the Issuing Bank or its counsel may reasonably request
(and the Obligors hereby instruct their counsel to deliver such opinions to the
Issuing Bank).

 

9



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 4.5 Issuance Permitted By Applicable Law, Etc. On the Effective Date,
the Issuing Bank’s agreements with respect to the Existing Letters of Credit
hereunder shall (a) not violate any applicable law or regulation (including,
without limitation, Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and (b) not subject the Issuing Bank to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the Effective Date. If requested by the Issuing
Bank, the Issuing Bank shall have received an Officer’s Certificate certifying
as to such matters of fact as the Issuing Bank may reasonably specify to enable
the Issuing Bank to determine whether such issuance is so permitted.
Section 4.6 [Intentionally Omitted].
Section 4.7 Payment of Fees. Without limiting the provisions of Section 16.1,
the Company shall have paid on or before the Effective Date the fees, charges
and disbursements of the Issuing Bank’s special counsel and British Virgin
Islands counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least two Business Days
prior to the Effective Date.
Section 4.8 [Intentionally Omitted].
Section 4.9 Changes in Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5. The debt and equity
structure of the Group (and the terms thereof) shall not be materially different
than the structure disclosed to the Issuing Bank on or prior to the date of the
Summary of Terms.
Section 4.10 Acceptance of Appointment to Receive Service of Process. The
Issuing Bank shall have received evidence of the acceptance by Corporation
Service Company of the appointment and designation provided for by
Section 24.8(e) for the period from the Effective Date to the Maturity Date (and
the payment in full of all fees in respect thereof).
Section 4.11 [Intentionally Omitted].
Section 4.12 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by the Financing Agreements and
all documents and instruments incident to such transactions shall be reasonably
satisfactory to the Issuing Bank and its special counsel, and the Issuing Bank
and its special counsel in their reasonable discretion shall have received all
such counterpart originals or certified or other copies of such documents as the
Issuing Bank or such special counsel may reasonably request.
Section 4.13 Subsidiary Guarantee Agreement. Each Subsidiary Guarantor shall
have executed and delivered (and the Issuing Bank shall have received an
original copy thereof) the Subsidiary Guarantee Agreement, and the Subsidiary
Guarantee Agreement shall be in full force and effect.
Section 4.14 2006 Notes. A portion of the proceeds of the issuance of the 2011
Notes shall be used to pay off in full the 2006 Notes.
Section 4.15 New Global Credit Facilities. The Company shall concurrently enter
into the agreements referred to in clauses (a) and (b) of the definition of
“Global Credit Facilities” which facilities shall be in full force and effect.

 

10



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 4.16 Approvals. All necessary government, regulatory and third-party
approvals necessary in order for the Company and each Subsidiary Guarantor to
execute, deliver and perform each Financing Agreement to which they are a party
shall have been obtained and the Company shall have delivered evidence thereof
reasonably satisfactory to the Issuing Bank.
Section 4.17 No Material Adverse Effect. Since January 31, 2011, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
Section 4.18 Leverage Ratio. The Company shall have delivered to the Issuing
Bank certificate of the treasurer of the Company certifying that the pro forma
ratio of Consolidated Total Debt to Consolidated EBITDA (which shall be
calculated reflecting the transactions contemplated hereby on a pro-forma basis
and shall be acceptable to the Issuing Bank) was not greater than 2.50:1.00 for
the twelve-month period ended as of April 30, 2011.
Section 4.19 USA Patriot Act. The Issuing Bank shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.
Section 4.20 Solvency Certificate. The Issuing Bank shall have received a
solvency certificate from the chief financial officer of the Company in form and
substance satisfactory to the Issuing Bank.
SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
Each Obligor, jointly and severally, represents and warrants to the Issuing Bank
on each Credit Date that:
Section 5.1 Organization; Power and Authority. Each Obligor is a corporation or
other legal entity duly incorporated or organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Agreements to which
it is a party and to perform the provisions hereof and thereof.
Section 5.2 Authorization, Etc. The Financing Agreements to which each Obligor
is a party have been duly authorized by all necessary corporate or other entity
action on the part of each Obligor, and each Financing Agreement constitutes a
legal, valid and binding obligation of each Obligor party thereto enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

11



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 5.3 Disclosure. This Agreement, the SEC Reports, and the documents,
certificates or other writings delivered to the Issuing Bank by or on behalf of
the Obligors in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement, the SEC Reports, and such documents, certificates or other
writings identified in Schedule 5.3, and financial statements identified in
Schedule 5.5, being referred to, collectively, as the “Disclosure Documents”),
taken as whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. As of the
Effective Date, any projections and pro forma financial information contained in
such materials delivered on or prior to the Effective Date are based upon good
faith estimates and assumptions believed by the Company to be reasonable at the
time made, it being recognized by the Issuing Bank that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results. Except as disclosed in the Disclosure Documents, since January 31,
2011, there has been no change in the financial condition, operations, business,
properties or prospects of the Company, or any Subsidiary except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, there is no fact known to any
Obligor that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) As of the Effective Date, Schedule 5.4 contains (except as noted therein)
complete and correct lists of each Obligor’s (i) Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by each Obligor and each other Subsidiary and
whether such Subsidiary will on the Effective Date be a Subsidiary Guarantor,
(ii) Affiliates, other than Subsidiaries, and (iii) directors and senior
officers.
(b) All of the outstanding or issued shares of capital stock, shares or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by each
Obligor and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by each Obligor or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
(c) Each Subsidiary (other than the Obligors) identified in Schedule 5.4 is a
corporation or other legal entity duly incorporated or organized, validly
existing and, where legally applicable, in good standing under the laws of its
jurisdiction of incorporation or organization, and is duly qualified as a
foreign corporation, where applicable, or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other organizational power and authority, as the case may
be, to own or hold under lease the properties it purports to own or hold under
lease and to transact the business it transacts and proposes to transact except
where the failure to have such power or authority could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(d) As of the Effective Date, no Subsidiary is a party to, or otherwise subject
to any legal, regulatory, contractual or other restriction (other than the 2011
Agreements in effect on the date hereof and the agreements listed on
Schedule 5.4 under the heading “Agreements Restricting Dividends” and customary
limitations imposed by applicable law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to any Obligor or any of its Subsidiaries that
owns outstanding or issued shares of capital stock, shares or similar equity
interests of such Subsidiary.
(e) A group structure chart included on Schedule 5.4 shows all members of the
Group (and all Joint Ventures and minority interests held by any member of the
Group) as of the Effective Date.
(f) Except as set forth on Schedule 5.4 with respect to UTi Inventory Management
Solutions Inc., 100% of the issued share capital of each Obligor (other than the
Company) is directly or indirectly wholly owned by the Company.
(g) In the case of each borrower or guarantor under the South African
Facilities, the group structure chart on Schedule 5.4 shows the shareholders of
and their percentage shareholdings in each obligor under the South African
Facilities and the shareholders of or partners in such entities as of the
Effective Date.
Section 5.5 Financial Statements; Material Liabilities. (a) The Obligors have
delivered to the Issuing Bank copies of the consolidated financial statements of
the Company listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Obligors and their
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with applicable
generally accepted accounting principles (which shall be GAAP in the case of the
Company) consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes). As of
the Effective Date, the Obligors and their Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of the Financing Agreements to which it
is a party will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any Material indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum and articles of association, regulations or by-laws, or any other
Material agreement or instrument to which any Obligor or any Subsidiary is bound
or by which any Obligor or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any Material order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to any
Obligor or any Subsidiary or (c) violate any provision of any Material statute
or other Material rule or regulation of any Governmental Authority applicable to
any Obligor or any Subsidiary.

 

13



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 5.7 Governmental Authorizations, Etc. Except as disclosed on
Schedule 5.7, as of the Effective Date, no consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by any
Obligor of the Financing Agreements to which it is a party, including, without
limitation, any thereof required in connection with the obtaining of Dollars to
make payments under any Financing Agreement and the payment of such Dollars to
Persons resident in the United States of America, except for the filing of
Form 8 K with the SEC. Except as disclosed in Schedule 5.7, it is not necessary
to ensure the legality, validity, enforceability or admissibility into evidence
in the Applicable Jurisdiction of any Financing Agreement that any thereof or
any other document be filed, recorded or enrolled with any Governmental
Authority, or that any such agreement or document be stamped with any stamp,
registration or similar transaction tax.
Section 5.8 Litigation; Observance of Agreements, Statutes and Orders. (a) There
are no actions, suits, investigations or proceedings pending or, to the
knowledge of any Obligor, threatened against or affecting any Obligor or any
Subsidiary or any property of any Obligor or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(b) No Obligor nor any Subsidiary is (i) in default under any term of any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority (iii) is in violation of any applicable law, ordinance,
rule or regulation (including, without limitation, Environmental Laws, the USA
PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16) of any Governmental Authority, which default or violation,
individually or in the aggregate, based on the facts known to the Company, could
reasonably be expected to have a Material Adverse Effect.
Section 5.9 Taxes. Except as set forth on Schedule 5.9, the Obligors and their
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) for purposes of making this
representation on the Effective Date, the amount of which is not individually or
in the aggregate Material (or for purposes of making this representation after
the Effective Date, the amount that would reasonably be expected to have a
Material Adverse Effect) or (ii) the amount, applicability or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which such Obligor or a Subsidiary, as the case may be, has
established adequate reserves in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company). No
Obligor knows of any basis for any other tax or assessment that could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of each Obligor and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate.

 

14



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of any Applicable
Jurisdiction or any political subdivision thereof will be incurred by any
Obligor or the Issuing Bank as a result of the execution or delivery of the
Financing Agreements and, as of the Effective Date, except as specified in
Schedule 5.9, no deduction or withholding in respect of Taxes imposed by or for
the account of any Applicable Jurisdiction or, to the knowledge of any Obligor,
any other Taxing Jurisdiction, is required to be made from any payment by any
Obligor under the Financing Agreements except for any such liability,
withholding or deduction imposed, assessed, levied or collected by or for the
account of any such Governmental Authority of any Applicable Jurisdiction
arising out of circumstances described in clause (a), (b) or (c) of Section 13.
Section 5.10 Title to Property; Leases. Each Obligor and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by any Obligor or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business or as otherwise not
prohibited hereby), in each case free and clear of Liens prohibited by this
Agreement. All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.
Section 5.11 Licenses, Permits, Etc. (a) Each Obligor and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b) To the knowledge of each Obligor, no product of such Obligor or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
(c) To the knowledge of each Obligor, there is no Material violation by any
Person of any right of such Obligor or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by such Obligor or any of its Subsidiaries.
Section 5.12 Compliance with ERISA; Non-U.S. Plans. (a) Each Obligor and each
ERISA Affiliate have operated and administered each “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) in compliance with all applicable
laws except for such instances of noncompliance as have not resulted in and
could not reasonably be expected to result in a Material Adverse Effect. No
Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that, in either case, would
reasonably be expected to result in the incurrence of any such liability by any
Obligor or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate Material.

 

15



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(b) As of the Effective Date, the present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. As of the Effective
Date, the present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan that is funded, determined as of the end of
each Obligor’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities by more than U.S.$10,000,000
(or its equivalent in any other currency) and the aggregate amount of such
excess benefit liabilities for all such Non-U.S. Plans did not exceed
U.S.$10,000,000 (or its equivalent in any other currency). The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.
(c) Each Obligor and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate is Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of each Obligor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.
(e) The execution and delivery of the Financing Agreements by the Obligors and
the issuance of the Letters of Credit for the benefit of the Company hereunder
will not involve any non-exempt transaction that is subject to the prohibitions
of section 406 of ERISA or in connection with which a tax could be imposed
pursuant to section 4975(c)(1)(A)-(D) of the Code.
(f) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by each Obligor and its Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 5.13 [Intentionally Omitted].
Section 5.14 Use of Proceeds; Margin Regulations. (a) The Letters of Credit will
only (i) consist of the Existing Letters of Credit, each of which shall be
deemed to be issued hereunder, and (ii) with respect to new Letters of Credit
issued after the Effective Date for the account of the Company, to support the
general corporate purposes of the Company and its Subsidiaries, Joint Ventures
and entities of which the Company, either directly or indirectly, owns 50% or
less of the outstanding equity interests; provided that Letters of Credit will
not be outstanding for the benefit of the Joint Ventures and entities of which
the Company, either directly or indirectly, owns 50% or less of the outstanding
equity interests in an aggregate face amount exceeding $3,000,000 at any time.
(b) The Company will apply the proceeds of the sale of the 2011 Notes (i) to
repay the loans under the Existing Note Purchase Agreement in their entirety,
(ii) for working capital and (iii) for other corporate purposes. The application
of such proceeds will not result in a violation of any financial assistance laws
under any Applicable Jurisdiction. The Letters of Credit hereunder will not be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve any Obligor in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 1% of the value of the consolidated assets
of any Obligor and its Subsidiaries and no Obligor has any present intention
that margin stock will constitute more than 1% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15 Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets forth a
complete and correct list of all Indebtedness of (or the commitment to extend
credit to) the Obligors and their Subsidiaries other than Indebtedness under
this Agreement, the Notes Financing Agreements, the Global Credit Facilities and
certain items of Indebtedness which individually are not in excess of
U.S.$5,000,000 (or its equivalent in any other currency) and in the aggregate
are not in excess of U.S.$15,000,000 (or its equivalent in any other currency),
each as of April 30, 2011 (including the principal amount outstanding and
collateral therefor, if any, and the Guaranty thereof, if any) since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of such Obligors or their
Subsidiaries. No Obligor nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of any Obligor or such Subsidiary and no event or condition
exists with respect to any Indebtedness of any Obligor or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment, except
for such defaults (other than payment defaults), events or conditions in a
single credit facility in an amount less than U.S.$5,000,000 (or its equivalent
in any other currency) or under multiple credit facilities which in the
aggregate are less than U.S.$15,000,000 (or its equivalent in any other
currency) that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

17



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(b) No Obligor nor any Subsidiary has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 10.5.
(c) Except as set forth in Schedule 5.15, as of the Effective Date, no Obligor
nor any Subsidiary is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of such Obligor or such
Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter, memorandum and articles of association or other
organizational document) other than this Agreement, the South African
Facilities, the Global Credit Facilities and the Notes Financing Agreements,
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of such Obligor.
Section 5.16 Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of directly or indirectly, (x) any OFAC Listed
Person or (y) any Person, entity, organization, foreign country or regime that
is subject to any OFAC Sanctions Program (each OFAC Listed Person and each other
Person, entity, organization and government of a country described in clause
(ii), a “Blocked Person”),
(b) No part of the proceeds from the Letters of Credit hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity, in
connection with any investment in or any transactions or dealings with, any
Blocked Person.
(c) To the Company’s actual knowledge, neither the Company nor any Controlled
Entity (i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has taken reasonable measures appropriate to the
circumstances to ensure that the Company and each Controlled Entity is and will
continue to be in compliance in all Material respects with all Material
applicable current and future Anti-Money Laundering Laws.
(d) No part of the proceeds from the Letters of Credit hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such act applies to the Obligors. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.

 

18



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 5.17 Status under Certain Statutes. No Obligor nor any Subsidiary is
subject to regulation under the Investment Company Act of 1940, as amended, the
Public Utility Holding Company Act of 2005, as amended, the ICC Termination Act
of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18 Environmental Matters. (a) No Obligor nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against any Obligor or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
(b) No Obligor nor any Subsidiary has knowledge of any facts which would give
rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(c) No Obligor nor any Subsidiary has stored any Hazardous Materials on real
properties now or formerly owned, leased or operated by any of them and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect; and
(d) All buildings on all real properties now owned, leased or operated by any
Obligor or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.19 Ranking of Obligations. The Company’s payment obligations with
respect to the Letters of Credit and the payment obligations of the Subsidiary
Guarantors under the Subsidiary Guarantee Agreement rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of such Obligor, as the case may be.
Section 5.20 Obligor Group. Each Subsidiary of the Company which is a borrower
or guarantor under the Notes Financing Agreements or the Global Credit
Facilities as of the Effective Date is a Subsidiary Guarantor hereunder (subject
to release of Guarantors to occur on the Effective Date).
Section 5.21 CASS Reserve. Each member of the Group, that is a party to the CASS
Agreement, has timely paid all accounts payable due and owing to CASS in
accordance with the terms and provisions of the CASS Agreement, except any such
accounts payable which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
generally accepted accounting principles in the jurisdiction of incorporation of
that member of the Group shall have been set aside on its books and records.

 

19



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 5.22 Labor Matters. (a) As of the Effective Date, no member of the Group
is subject to any collective bargaining or similar agreement, other than those
companies set out in Schedule 5.22 (Collective Bargaining Agreements).
(b) There are no existing or threatened strikes, slowdowns, lockouts or other
similar labor disputes involving any member of the Group that singly or in the
aggregate have or are reasonably likely to have a Material Adverse Effect.
(c) Hours worked by and payment made to employees of each member of the Group
are not in violation of the United States Fair Labor Standards Act of 1938 (if
applicable) or any other applicable law, rule or regulation dealing with such
matters, except to the extent such violations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.23 Insolvency. As at the Effective Date:
(a) no Obligor, is unable, or is deemed to be unable for the purposes of any
applicable law, or admits or has admitted its inability, to pay its debts as and
when they fall due or has suspended, or announced an intention to suspend,
making payments on any of its debts;
(b) no Obligor, by reason of actual or anticipated financial difficulties has
begun negotiations with one or more of its creditors with a view to rescheduling
or restructuring any of its Indebtedness;
(c) the value of the assets of the Obligors on a combined basis exceeds the
value of their liabilities on a combined basis (including contingent
liabilities), and
(d) no moratorium has been declared in respect of any Indebtedness of any
Obligor.
SECTION 6 REPRESENTATION OF THE ISSUING BANK
The Issuing Bank acknowledges that (a) the Company has made available, a
reasonable time prior to the date of this Agreement, information and the
opportunity to ask questions and receive answers regarding the Obligors and the
Letters of Credit and (b) the Issuing Bank has been furnished with such
information as the Issuing Bank has requested.
SECTION 7 INFORMATION AS TO COMPANY
Section 7.1 Financial and Business Information. The Company shall deliver to the
Issuing Bank (and for purposes of this Agreement the information required by
this Section 7.1 shall be deemed delivered on the date of delivery of such
information in the English language or the date of delivery of an English
translation thereof):
(a) Quarterly Statements — promptly after the same are available and in any
event within 45 days (or such shorter period as is 15 days greater than the
period applicable to the filing of the Company’s Quarterly Report on Form 10-Q
(the “Form 10-Q”) with the SEC regardless of whether the Company is subject to
the filing requirements thereof) after the end of each quarterly fiscal period
in each fiscal year of the Company (other than the last quarterly fiscal period
of each such fiscal year), duplicate copies of
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

 

20



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year-ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
period in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a) as they pertain to consolidated statements; provided further
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” and shall have
given within the time period required for the delivery of such 10-Q (or 10-K, as
the case may be) the Issuing Bank prior notice of such availability on EDGAR in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);
(b) Annual Statements — promptly after the same are available and in any event
within 90 days (or such shorter period as is 15 days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof) after the end of each fiscal year of the Company,
duplicate copies of
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP and
accompanied by
(A) an opinion thereon of an independent registered public accounting firm of
recognized international standing without any Impermissible Qualification, which
opinion shall state that such financial statements present fairly, in all
material respects, the consolidated financial position of the companies being
reported upon and their consolidated results of operations and cash flows and
have been prepared in conformity with GAAP, and that the audit of such
registered public accounting firm was performed in accordance with the standards
of the Public Accounting Oversight Board (United States), and that such audit
provides a reasonable basis for such opinion in the circumstances, and

 

21



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(B) a report of such registered public accounting firm accountants stating that
they have reviewed this Agreement and stating further whether, in connection
with their audit, they have become aware of any condition or event that then
constitutes a Default or Event of Default or that caused them to believe the
Company failed to comply with the terms, conditions, provisions or conditions of
Sections 9.15 (until the Release Date with respect to any covenant included
therein), 10.3, 10.4, 10.12 and 10.13 in as far as they related to financial and
accounting matters, and if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable to the Issuing Bank,
directly or indirectly, for any failure to obtain knowledge of any Default or
Event of Default); and

   
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountants’ report described in clause (B)
above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided further that the Company shall be
deemed to have made such delivery of such Form 10-K if it shall have timely made
Electronic Delivery thereof, in which event the Company shall separately deliver
concurrently with such Electronic Delivery, the Accountants’ Certificate;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice or proxy statement or
similar document (including any form of compliance certificate related to the
Global Credit Facilities and any consolidation working papers) sent by any
Obligor or (so long as the 2009 Note Purchase Agreement remains in effect in the
case of a Subsidiary that is not an Obligor) any Subsidiary to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by the Issuing Bank),
and each prospectus and all amendments thereto filed by any Obligor or any
Subsidiary with the SEC or any similar Governmental Authority or securities
exchange and of all press releases and other statements made available generally
by any Obligor to the public concerning developments that are Material; provided
that the Company shall be deemed to have made deliveries required under this
Section 7.1(c)(ii) if it shall have timely made Electronic Delivery thereof
(with notice of such Electronic Delivery to the Issuing Bank within 5 Business
Days of the filing thereof);
(d) Notice of Default or Event of Default or Litigation or Arbitration —
(i) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in Section
11(f), a written notice specifying the nature and period of existence thereof
and what action the Obligors are taking or propose to take with respect thereto;
and
(ii) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of any current, threatened or pending litigation,
arbitration or administrative proceedings which has or would, if adversely
determined, have a Material Adverse Effect, a written notice specifying the
details of such litigation, arbitration or administrative proceeding.

 

22



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(e) Employee Benefit Matters — promptly and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that any
Obligor or an ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Effective Date;
or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or
(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;
(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of any Obligor to perform its obligations hereunder as
from time to time may be reasonably requested by the Issuing Bank;
(h) Quarterly Consolidating Working Papers — For so long as Section 9.15 is
applicable (with respect to Section 9.12 under the 2009 Note Purchase
Agreement), within 45 days after the end of each quarterly fiscal period in each
fiscal year of the Company (other than the last quarterly fiscal period of each
such fiscal year which shall be within 90 days after the end of such fiscal
year), copies of unaudited consolidating working papers for each Subsidiary
Guarantor providing the information necessary to determine the Obligors’
compliance with Section 9.15 (with respect to Section 9.12 under the 2009 Note
Purchase Agreement) hereof;

 

23



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(i) Certificate of Financial Undertaking — Promptly and in any event within
45 days after the second and fourth quarterly fiscal periods of each such fiscal
year, a certificate of the chief financial officer or the treasurer of the
Company reflecting the contribution of Consolidated EBITDA and the total assets
of the Subsidiary Guarantors as of such time (as determined in accordance with
GAAP) to the consolidated position of the Company and its Subsidiaries for each
such semi-annual period; and
(j) Projections — Within three days of delivery to the Company’s board of
directors and in any event no later than May 31st of each year, a consolidated
financial forecast for the Company and its Subsidiaries for the following fiscal
year and each fiscal year thereafter through the Maturity Date, including
forecasted consolidated balance sheets, consolidated statements of income, and
shareholders’ equity and cash flows of the Company and its Subsidiaries, which
forecast shall state the assumptions used in the preparation thereof.
Section 7.2 Officer’s Certificate. Each set of financial statements delivered to
the Issuing Bank pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of the chief financial officer or the treasurer of
the Company setting forth:
(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 9.10, 9.15 (until the Release Date with respect to any
covenant included therein), 10.3 through and including 10.6, 10.8, 10.12 and
10.13, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and
(b) Event of Default — a statement that such chief financial officer or
treasurer of the Company has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Obligors and their Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of any Obligor or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Obligors shall have taken or proposes to take with respect
thereto.
Section 7.3 Visitation. The Obligors shall permit the representatives of the
Issuing Bank:
(a) No Default — if no Default or Event of Default then exists, at the expense
of the Issuing Bank and upon reasonable prior notice to the Obligors, to visit
the principal executive office of the Obligors, to discuss the affairs, finances
and accounts of the Obligors and their Subsidiaries with any Obligor’s officers,
and (with the consent of the Obligors, which consent will not be unreasonably
withheld) their independent public accountants, and (with the consent of the
Obligors, which consent will not be unreasonably withheld) to visit the other
offices and properties of any Obligor and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

24



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(b) Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of any
Obligor or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Obligors
authorize said accountants to discuss the affairs, finances and accounts of the
Obligors and their Subsidiaries), all at such times and as often as may be
requested.
Section 7.4 Limitation on Disclosure Obligation. The Obligors shall not be
required to disclose the following information pursuant to Section 7.1(d)(ii),
7.1(g) or 7.3:
(a) information that the Obligors determine after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, it would be prohibited from disclosing by applicable
law or regulations without making public disclosure thereof; or
(b) information that, notwithstanding the confidentiality requirements of
Section 21, the Obligors are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon the Obligors and not entered into in contemplation of this clause
(b), provided that the Obligors shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Obligors have received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.
Promptly after a request therefor from the Issuing Bank, the Obligors will
provide the Issuing Bank with a written opinion of counsel (which may be
addressed to the Obligors) relied upon as to any requested information that the
Obligors are prohibited from disclosing to the Issuing Bank under circumstances
described in this Section 7.4.
SECTION 8 [INTENTIONALLY OMITTED]
SECTION 9 AFFIRMATIVE COVENANTS
Each Obligor, jointly and severally, covenants that until payment in full of all
Obligations and cancellation or expiration of all Letters of Credit or provision
of Credit Support with respect to all Letters of Credit:
Section 9.1 Compliance with Law. Without limiting Section 10.10, the Obligors
will, and will cause each of their Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA PATRIOT Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

25



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 9.2 Insurance. The Obligors will, and will cause each of their
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3 Maintenance of Properties. The Obligors will, and will cause each of
their Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Obligors or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Obligors have concluded that
such discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4 Payment of Taxes and Claims. The Obligors will, and will cause each
of their Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of any Obligor or any Subsidiary,
provided that no Obligor nor any Subsidiary need pay any such tax, assessment,
charge or levy if (i) the amount, applicability or validity thereof is contested
by such Obligor or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Obligors or a Subsidiary has established
adequate reserves therefor in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company) on the
books of such Obligor or such Subsidiary or (ii) the non-filing and nonpayment
of all such taxes, assessments, charges and levies in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
Section 9.5 Corporate Existence, Etc. Except as permitted by Sections 10.7 and
10.8, and not prohibited by the next sentence in the case of any Subsidiary
Guarantor, the Obligors will at all times preserve and keep in full force and
effect their corporate existence. Except as permitted by Sections 10.7 and 10.8,
the Obligors will at all times preserve and keep in full force and effect the
existence of each of their Subsidiaries (except that (i) Subsidiaries which are
not members of the South African Group may (A) merge into an Obligor and
(B) amalgamate with entities that concurrently therewith become Obligors
pursuant to Section 9.10 and (ii) Subsidiaries which are members of the South
African Group (other than Pyramid Freight BVI) may merge with other members of
the South African Group (other than Pyramid Freight BVI)) and all rights and
franchises of the Obligors and their Subsidiaries unless, in the good faith
judgment of the Obligors, the termination of or failure to preserve and keep in
full force and effect such existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 9.6 Books and Records. The Obligors will, and will cause each of their
Subsidiaries to, maintain proper books of record and account in conformity with
applicable generally accepted accounting principles and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Obligor or such Subsidiary, as the case may be.
Section 9.7 Priority of Obligations. The Obligors will ensure that their payment
obligations under the Financing Agreements will at all times rank at least pari
passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Obligors, including, without limitation, the
respective obligations of the Company and the Subsidiary Guarantors under
(i) the Notes Financing Agreements, (ii) the Global Credit Facilities and
(iii) any other Primary Credit Facility. Notwithstanding the foregoing, in the
event that the Company is required to cash collateralize the letters of credit
under the Global Credit Facilities, the Company may provide up to
U.S.$15,000,000 (or its equivalent in any other currency) as cash collateral to
collateralize such letters of credit without providing collateral to the Issuing
Bank hereunder; provided no Event of Default has occurred or would result from
the provision of such cash collateral.
Section 9.8 [Intentionally Omitted].
Section 9.9 Dividend Capture from South Africa. The Obligors will ensure that
cash distributions are made to Pyramid Freight BVI in accordance with the
general distribution principles applied by the Company in respect of cash
distributions made out of South Africa taking into account at any time the
requirements of any applicable South African exchange control regulations, the
local financial needs of the South African Group and any projected financial
requirements of the South African Group.
Section 9.10 Additional Guarantors
(a) The Company will cause any Subsidiary of the Company, whether now owned or
hereafter formed or acquired, that becomes a borrower, guarantor or obligor with
respect to, or otherwise provides credit support for, any Material Indebtedness,
substantially concurrently to become a Subsidiary Guarantor (an “Additional
Guarantor”) under the Subsidiary Guarantee Agreement by executing a joinder
agreement to this Agreement in the form set out in Part 1 of Exhibit 9.10 (the
“Joinder Agreement”) and in any such event the Company will cause such
Subsidiary to deliver the relevant documents and evidence listed in Part 2 of
Exhibit 9.10.
(b) As from the date of the Joinder Agreement, the relevant Subsidiary shall
become an Obligor and Subsidiary Guarantor under this Agreement.
(c) The Company agrees that:
(i) within 10 days following execution of a Joinder Agreement it will provide at
least one original and to the Issuing Bank a copy of that Joinder Agreement
(with evidence as to payment of any applicable stamp duty or similar tax); and

 

27



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(ii) immediately on execution of any such Joinder Agreement it will provide to
the Issuing Bank a legal opinion (from legal counsel approved by the Issuing
Bank acting reasonably) confirming (1) the due execution and delivery of such
Joinder Agreement, and the validity and enforceability of the obligations of the
relevant Subsidiary Guarantor under such Joinder Agreement and this Agreement
subject to such exceptions, assumptions and qualifications as are substantially
similar to those delivered with respect to the obligations of the Subsidiary
Guarantors as of the Effective Date and (2) such other matters as the Issuing
Bank may reasonably request so long as such opinions are substantially similar
in scope to the opinions delivered in connection with the Effective Date. The
Company shall cause such additional Subsidiary Guarantor to deliver such other
closing showings as may be reasonably requested by the Issuing Bank
substantially similar in scope to the closing showings delivered by the original
Subsidiary Guarantors on the Effective Date.
Notwithstanding the foregoing, each of (i) the South African Subsidiaries (other
than Pyramid Freight BVI to the extent permitted pursuant to Section 23.31
hereunder) to the extent that they do not become an obligor or guarantor under
any Global Credit Facility or the Notes Financing Agreements, (ii) UTi Logistics
Israel Limited (“UTi Israel”), so long as UTi Israel is not a Wholly-Owned
Subsidiary of the Company and to the extent it does not become an obligor or
guarantor under any Global Credit Facility or the Notes Financing Agreements,
and (iii) any other Subsidiary to the extent it does not become an obligor or
guarantor under any Global Credit Facility or the Existing Financing Agreements
and to the extent not permitted by applicable law to execute and deliver a
Joinder Agreement to become a Subsidiary Guarantor, shall not be required to
deliver a Joinder Agreement hereunder.
Section 9.11 Release of Subsidiary Guarantors; Substitution of Subsidiary
Guarantors.
(a) Upon notice by the Company to the Issuing Bank (which notice shall contain a
certification by the Company as to the applicable matters specified below), a
Subsidiary Guarantor shall cease to be an Obligor under this Agreement (i) if
the Subsidiary Guarantor has been or will be concurrently, liquidated, dissolved
or otherwise disposed of, or otherwise ceases to exist by way of merger or
otherwise, in each case to the extent not prohibited by the Financing Agreements
or (ii) in connection with the execution and delivery of a Joinder Agreement
from a successor Subsidiary and compliance with Section 9.10; provided, that,
both immediately before and after giving effect to any such release (and
execution and delivery of such Joinder Agreement, if any) no Default or Event of
Default shall have occurred and be continuing, or would have existed, on a pro
forma basis, if such release (and Joinder Agreement, if any) had been effective
as of the end of the most recent fiscal quarter. Notwithstanding anything to the
contrary in this Agreement, no Subsidiary Guarantor will be released from its
obligations under this Agreement unless concurrently with such release one or
more replacement Subsidiary Guarantor or Subsidiary Guarantors are added to this
Agreement pursuant to Section 9.10 that have earnings before interest, taxes,
depreciation and amortization and total assets no less than those of the
Subsidiary Guarantor being released and (ii) are located in jurisdictions
reasonably acceptable to the Issuing Bank.

 

28



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(b) If the Issuing Bank determines at any time that execution delivery and
performance of any term of this Agreement by any Subsidiary Guarantor or
enforcement by the Issuing Bank of this Agreement against any Subsidiary
Guarantor could adversely affect the Issuing Bank or its rights and interests
under this Agreement by reason of the effect of the law of any jurisdiction
(other than the United States or any jurisdiction within the United States), the
Issuing Bank and each Obligor agree that such Subsidiary Guarantor shall be
relieved, effective as of the date specified by the Issuing Bank, of any
obligation to honor such term in or obligation under this Agreement, and a
replacement Subsidiary Guarantor or Subsidiary Guarantors shall be added to this
Agreement pursuant to Section 9.10 that has or have in the aggregate
(i) earnings before interest, taxes, depreciation and amortization and
(ii) total assets no less than those of the Subsidiary Guarantor being released.
(c) As of the Effective Date, the Issuing Bank hereby agrees to release each of
the following Subsidiaries as Subsidiary Guarantors under this Agreement; UTi
Africa Services Limited. UTi Asia Pacific Limited, UTi Hungary Kft, UTi Ireland
Limited, UTi Worldwide (M) Sdn, Bhd., African Investments B.V., UTi
(Netherlands) Holdings B.V., UTi (N.A.) Holdings N.V., UTi New Zealand Limited,
UTi (Taiwan) Ltd., UTi Logistics (Taiwan) Ltd., UTi, (U.S.) Holdings Inc., UTi,
Services, Inc., UTi Brokerage, Inc., UTi Logistics, Inc., Vanguard Cargo
Systems, Inc., Market Logistics Services, Ltd. and Market Industries, Ltd.
Section 9.12 Group Structure. The Company will maintain its group structure in
accordance with the group structure chart set forth in Schedule 5.4, except for
changes which, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. In no event shall any Subsidiary incorporated
in any country other than South Africa be owned directly or indirectly by any
member of the South African Group except that special purpose entities formed on
terms reasonably satisfactory to the Issuing Bank which do not have any
Indebtedness with recourse to the Company or any Subsidiary (other than a member
of the South African Group or Pyramid Freight BVI) may be owned by a member of
the South African Group.
Section 9.13 CASS Agreement. The Company will ensure that all amounts payable
under the CASS Agreement are promptly paid when due unless such payment is being
diligently contested in good faith by a member of the Group by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles of the relevant member of the Group have been set
aside on its books.
Section 9.14 Further Assurances. At any time or from time to time upon the
request of the Issuing Bank, each Obligor will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Issuing Bank may reasonably request in order to effect fully
the purposes of the Financing Agreements. In furtherance and not in limitation
of the foregoing, each Obligor shall take such actions as the Issuing Bank may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Subsidiary Guarantors.

 

29



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 9.15 Additional Restrictions. If at any time the Company or any
Subsidiary Guarantor is a party to or shall enter into any agreement, instrument
or other document with respect to any Indebtedness that provides for more than
U.S.$15,000,000 (or its equivalent in any other currency) in principal amount of
borrowings or availability, including, without limitation, any agreement
existing on the Effective Date (a “Reference Agreement”), or any amendment or
modification to any such Reference Agreement (or waiver or consent modifying the
terms of any Reference Agreement), which Reference Agreement includes financial
covenants (whether expressed in ratios or as numerical or dollar thresholds in
respect of future financial performance or condition), including such financial
covenants which are expressed as “events of default”, in each case which are not
otherwise included in this Agreement (herein referred to as “New Covenants”) or
which would be more beneficial to the Issuing Bank than relevant similar
covenants or like provisions contained in this Agreement (herein referred to as
“Improved Covenants” and, together with New Covenants, “Additional Covenants”),
then such Additional Covenants and all related provisions and definitions shall
be deemed incorporated by reference into Section 7.2(a), Section 10 and Section
11(c) of this Agreement, mutatis mutandis, as if set forth fully in this
Agreement. The Company shall:
(1) provide a copy of such Additional Covenants and all related provisions and
definitions to the Issuing Bank promptly upon entering into the Reference
Agreement or the relevant amendment or modification thereof (if entered into
after the Effective Date), including with such copy a notice to the Issuing
Bank, provided that the failure of the Company to provide a copy of such
Additional Covenants to the Issuing Bank shall not adversely affect the
automatic incorporation of the Additional Covenants into this Agreement as
provided above in this Section 9.15; and
(2) as promptly as possible following delivery of such copy, provide the draft
of a statement of incorporation (a “Memorialization”) to be executed by the
Company and the Issuing Bank, which Memorialization shall set out the terms of
the Additional Covenants and related provisions and definitions as incorporated
into this Agreement, with all appropriate changes required in connection with
incorporating the Additional Covenants mutatis mutandis.
If the Company fails to provide a draft of a Memorialization, then the Issuing
Bank may produce a draft for the consideration of the Company. Any
Memorialization executed and delivered by the Company and by the Issuing Bank
shall be good and sufficient evidence of the terms of any such Additional
Covenant as incorporated into this Agreement, provided that the failure of the
Issuing Bank and the Company to execute and deliver any Memorialization shall
not adversely affect the automatic incorporation of the Additional Covenants
into this Agreement as provided above in this Section 9.15.
If (A) any Additional Covenant that has been incorporated herein pursuant to
this Section 9.15 is subsequently amended or modified in the relevant Reference
Agreement with the effect that such Additional Covenant is made less restrictive
on the Company, such Additional Covenant, as amended or modified, shall not be
deemed incorporated by reference into this Agreement and (B) any Additional
Covenant that has been incorporated herein pursuant to this Section 9.15 is
subsequently removed or terminated from the relevant Reference Agreement or the
Company and its Subsidiary Guarantors are otherwise no longer required to comply
therewith under the relevant Reference Agreement, the Company and its
Subsidiaries, beginning on the effective date such Additional Covenant is
removed or terminated from the relevant Reference Agreement or the Company and
its Subsidiary Guarantors are otherwise no longer required to comply with such
Additional Covenant, shall still remain obligated to comply with such Additional
Covenant hereunder, in each of cases (A) and (B) above, until such time as the
Issuing Bank has agreed in their sole discretion to amend, modify, remove or
terminate such Additional Covenant to conform to the Reference Agreement.

 

30



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Notwithstanding the foregoing, the provisions of this Section 9.15 shall not
apply to (i) any of the 2009 Covenants for which adjustments are made to this
Agreement in accordance with Section 9.16 and (ii) any other credit facilities
paid in full and terminated within 10 days of the date of the Closing.
Section 9.16 2009 Notes Covenants. The Company will comply with each 2009
Covenant as in effect on the Effective Date until the Release Date with respect
to such 2009 Covenant and such 2009 Covenants and all related definitions shall
be deemed incorporated by reference into this Agreement, mutatis mutandis, as if
set forth fully in this Agreement.
Section 9.17 “Know Your Customer” checks. If:
(i) The introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Effective
Date;
(ii) any change in the status of an Obligor after the Effective Date; or
(iii) a proposed assignment or transfer by the Issuing Bank of any of its rights
and obligations under this Agreement in accordance with Section 14.2,
obliges the Issuing Bank (or, in the case of paragraph (iii) above, any
prospective Issuing Bank) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Issuing Bank supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Issuing Bank (or, in the case of the
event described in paragraph (iii) above, any prospective new Issuing Bank to
carry out and be satisfied it has complied with all necessary “know your
customer” or similar checks under all applicable laws and regulations pursuant
to the transactions contemplated in the Financing Agreements.
Section 9.18 Post-Effective Date Obligations. Within 20 days from the Effective
Date, or such other date to which the Issuing Bank expressly agrees, the
Company, on behalf of itself, each Spanish Obligor, and the Issuing Bank shall
have formalized the ratification of the position of each Spanish Obligor as
Subsidiary Guarantors under this Agreement into a public document (escritura
pública) for the purposes of article 517, paragraph 2, number 4 of the Spanish
Civil Procedural Law (Ley 1/2000 de 7 de enero, Ley de Enjuiciamiento Civil)
(the “Civil Procedural Law”) before a Spanish notary public, at the expense of
the Company. Within two Business Days from the execution of the notarial deed,
the Company shall have supplied to the Issuing Bank an authorized copy (primera
copia autorizada) of that deed.

 

31



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

SECTION 10 NEGATIVE COVENANTS
Each Obligor, jointly and severally, covenants that until payment in full of all
Obligations and cancellation, expiration or cash collateralization of all
Letters of Credit or receipt of Credit Support with respect to all Letters of
Credit:
Section 10.1 Transactions with Affiliates. The Obligors will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including, without limitation, the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than the Obligors or another Subsidiary which
is not a member of the South African Group (except for Pyramid Freight BVI with
respect to assets which are and remain assets outside of South Africa)), except
in the ordinary course and pursuant to the reasonable requirements of such
Obligor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Obligors or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
Section 10.2 Restricted Payments. (a) Limitation. The Company will not, and will
not permit any of its Subsidiaries to, at any time, declare or make, or incur
any liability to declare or make, any Restricted Payment unless immediately
after giving effect to such action no Default or Event of Default would exist.
The foregoing restriction shall not apply to (i) payment of Restricted Payments
which were declared prior to the existence of any Default or Event of Default,
(ii) Restricted Payments paid to the Company or any Wholly-Owned Subsidiary or
(iii) Restricted Payments pursuant to agreements entered into to obtain or
maintain BBBEE status.
(b) Time of Payment. The Company will not, nor will it permit any of its
Subsidiaries to. authorize a Restricted Payment that is not payable within
60 days of authorization.
Section 10.3 Consolidated Total Debt Coverage. The Company will ensure that the
ratio of Consolidated Total Debt at any time to Consolidated EBITDA for the
Measurement Period then or most recently ended, is not greater than 3.25 to
1.00.
Section 10.4 Priority Debt. The Obligors will not permit Priority Debt at any
time to exceed 15% of Consolidated Net Worth determined as of the end of the
then most recently ended fiscal quarter.
Section 10.5 Liens. The Obligors will not, and will not permit any of their
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom or assign or otherwise convey any right to receive income
or profits, except:
(a) any Lien arising by operation of law (other than in connection with ERISA)
and in the ordinary course of business;
(b) Liens for taxes, assessments or other governmental charges or levies which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;
(c) attachments, appeal bonds, judgments and other similar Liens for sums not
exceeding in aggregate U.S.$5,000,000 (or its equivalent in any other currency)
arising in connection with any court or similar proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

32



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(d) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any member of the Group;
(e) any Lien in favor of CASS arising under the CASS Agreement in the ordinary
course of business;
(f) any Lien arising as a result of a Capital Lease permitted to exist under
Section 10.13 in an amount not to exceed U.S.$90,000,000 (or its equivalent in
any other currency) at any one time;
(g) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that (i) any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired and (ii) the aggregate principal amount of all Indebtedness
secured by any such Liens shall not, at any time, exceed 15% of Consolidated
Tangible Assets;
(h) any Lien comprising a netting or set-off arrangement entered into by a
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances;
(i) any Lien in column 11 (Security) of Schedule 5.15 securing Indebtedness
otherwise permitted hereunder and any refinancings or renewals thereof;
(j) Liens securing obligations of a Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) to the Company or to another Subsidiary
(other than a member of the South African Group or Pyramid Freight BVI) and
Liens securing obligations of a member of the South African Group or Pyramid
Freight BVI (to the extent that such Liens attach only to assets located in
South Africa) to another member of the South African Group or Pyramid Freight
BVI;
(k) any Lien constituted by the Cession in Security Agreement and, in respect of
any Subsidiary formed under the laws of New Zealand, any “security interest” as
defined in section 17(1)(b) of the Personal Property Securities Act 1999
(NZ) which does not secure payment or performance of any obligation;
(l) any Lien on an asset, or an asset of any person, acquired by a member of the
Group after the Effective Date, provided that (i) the aggregate amount covered
by any such Lien does not exceed U.S.$10,000,000 (or its equivalent in any other
currency) at any time, (ii) such Lien is only in place for the period of six
(6) months from the date of acquisition and (iii) the principal amount secured
by that Lien has not been incurred or increased in contemplation of, or since,
the acquisition;

 

33



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(m) any arrangement constituted by retention of title in connection with the
acquisition of goods from a supplier provided the goods are acquired in the
ordinary course of business on the normal commercial terms of the supplier,
which terms must not provide for retention of title when all goods supplied have
been paid for in full; and
(n) if and so long as on the date such Liens are granted no Default or Event of
Default exists hereunder or would result hereunder, including, without
limitation, under Section 10.4, Liens securing Indebtedness of the Company or
any Subsidiary in addition to those described in clauses (a) through (m) above.
For the purposes of this Section 10.5, any Person becoming a Subsidiary after
the Effective Date shall be deemed to have incurred all of its then outstanding
Liens at the time it becomes a Subsidiary, and any Person extending, renewing or
refunding any Indebtedness secured by any Lien shall be deemed to have incurred
such Lien at the time of such extension, renewal or refunding.
Notwithstanding the foregoing or any other provision of this Agreement, the
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly create, incur, assume or permit to exist (upon the happening of a
contingency or otherwise) any Lien on any assets of the Company or any
Subsidiary securing any Primary Credit Facility except as set forth in the
second sentence of Section 9.7, unless the Obligations hereunder are also
concurrently equally and ratably secured pursuant to documentation, including,
without limitation, an intercreditor agreement, reasonably satisfactory to the
Issuing Bank.
Section 10.6 Subsidiary Indebtedness. In addition to and not in limitation of
any other applicable restrictions herein, including Sections 10.3 and 10.4, the
Company will not, at any time, permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee, have outstanding, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness other
than:
(a) Indebtedness of members of the South African Group (other than Pyramid
Freight BVI) not to exceed 800,000,000 South African Rand (or its equivalent in
any other currency) at any time; and Indebtedness consisting solely of put
rights or mandatorily redeemable interests with respect to equity issued by any
member of the South African Group to enable such Subsidiary to maintain BBBEE
status;
(b) any unsecured Indebtedness of any Subsidiary Guarantor consisting of direct
obligations or Guaranties;
(c) Indebtedness of any Subsidiary of the Company (other than a member of the
South African Group or Pyramid Freight BVI) in an aggregate amount not to exceed
U.S.$60,000,000 (or its equivalent in any other currency) at any time;
(d) Indebtedness incurred under any Capital Lease permitted to exist under
Section 10.13 in an amount not to exceed U.S.$90,000,000 (or its equivalent in
any other currency) at any one time;

 

34



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(e) Indebtedness of a Subsidiary (other than a member of the South African Group
or Pyramid Freight BVI) owed to an Obligor or a Wholly-Owned Subsidiary (other
than a member of the South African Group or Pyramid Freight BVI);
(f) Indebtedness owed by a member of the South African Group or Pyramid Freight
BVI to another member of the South African Group or Pyramid Freight BVI;
(g) Unsecured Indebtedness of any Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) owed to a member of the South African
Group or Pyramid Freight BVI, so long as such Indebtedness is contractually
subordinated to such Subsidiary Guarantors’ obligations hereunder on terms
reasonably satisfactory to the Issuing Bank;
(h) unsecured Indebtedness of a member of the South African Group or Pyramid
Freight BVI owed to the Company or a Subsidiary (other than a member of the
South African Group or Pyramid Freight BVI) in an amount not to exceed the
lesser of (i) until the Release Date as a result of the circumstances set forth
in clause (b) thereof, the amount permitted under the 2009 Note Purchase
Agreement or (ii) U.S.$10,000,000 (or its equivalent in any other currency);
(i) secured Indebtedness of any Subsidiary to the extent that the Lien securing
such Indebtedness would be permitted pursuant to Section 10.5(g) or 10.5(h);
(j) Indebtedness under earnout arrangements in an aggregate amount of up to
U.S.$65,000,000 (or its equivalent in any other currency) at any one time to the
extent such indebtedness remains contingent in accordance with the terms of the
earnout arrangements;
(k) any Indebtedness incurred under the Financing Agreements;
(l) existing Indebtedness in an amount not to exceed U.S.$55,000,000 of Pyramid
Freight BVI to Goddard Company Limited; and
(m) Indebtedness of a Subsidiary in addition to that otherwise permitted by the
foregoing provisions, provided that on the date such Subsidiary incurs or
otherwise becomes liable with respect to any such Indebtedness, and immediately
after giving effect to the incurrence thereof, no Default or Event of Default
exists hereunder, including, without limitation, under Section 10.4.
For the purpose of this Section 10.6, any Person becoming a Subsidiary after the
Effective Date shall be deemed, at the time it becomes such a Subsidiary, to
have incurred all of its then outstanding Indebtedness.

 

35



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 10.7 Merger, Consolidation, Etc. The Company will not consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation, limited liability company or other legal entity organized
and existing under the laws of the United States or any State thereof (including
the District of Columbia) or any other Permitted Jurisdiction, and, if the
Company is not such corporation, limited liability company or other legal
entity, (i) such corporation, limited liability company or other legal entity
shall have executed and delivered to the Issuing Bank its assumption of the due
and punctual performance and observance of each covenant and condition of this
Agreement and (ii) such corporation, limited liability company or other legal
entity shall have caused to be delivered to the Issuing Bank an opinion of
internationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Issuing Bank, to the effect that all agreements
or instruments effecting such assumption are enforceable in accordance with
their terms and comply with the terms hereof; and
(b) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation, limited liability company or other legal entity that shall
theretofore have become such in the manner prescribed in this Section 10.7 from
its liability under this Agreement.
Section 10.8 Sale of Assets. Except as permitted by Section 10.7, the Obligors
will not, and will not permit any Subsidiary to, sell, lease, transfer or
otherwise dispose of, including by way of merger (collectively, a
“Disposition”), any assets, including capital stock of Subsidiaries, in one or a
series of transactions, to any Person, other than:
(a) Dispositions in the ordinary course of business;
(b) Dispositions by a Subsidiary to the Company or a Wholly-Owned Subsidiary
which is not a member of the South African Group or Pyramid Freight BVI and
Dispositions by a Subsidiary which is a member of the South African Group to a
Subsidiary which is a member of the South African Group or Pyramid Freight BVI;
(c) Dispositions not otherwise permitted by clause (a) or (b) of this
Section 10.8, provided that (i) the aggregate net book value of all assets so
disposed of in any twelve-month period pursuant to this Section 10.8(c) does not
exceed 10% of Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter and (ii) after giving effect to such transaction, no
Default or Event of Default shall exist; and
(d) Dispositions of stock or other interests or securities, by way of merger or
otherwise, of a member of the South African Group to another Person in order to
obtain or maintain BBBEE status.

 

36



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

The Obligors may, or may permit a Subsidiary to, make a Disposition and the
assets subject to such Disposition shall not be subject to or included in the
foregoing limitation and computation contained in clause (c)(i) of the preceding
sentence if:
(A) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are reinvested in
productive assets to be used in the existing business of the Company or a
Subsidiary which is not (i) a member of the South African Group or (ii) Pyramid
Freight BVI (to the extent such assets are in South Africa) and (y) in the case
of a Disposition by a Person who is a member of the South African Group, the net
proceeds from such Disposition are reinvested in productive assets to be used in
the existing business of the Company or a Subsidiary; or
(B) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are applied to the
payment or prepayment of Senior Indebtedness (other than Senior Indebtedness in
respect of any revolving credit or similar credit facility providing the Company
or any Subsidiary with the right to obtain loans or other extensions of credit
from time to time, except to the extent that in connection with such payment of
Senior Indebtedness the available credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of Senior Indebtedness) and (y) in the case of a
Disposition by a Person who is a member of the South African Group, the net
proceeds from such Disposition are applied to the payment or prepayment of
Indebtedness of the Company or any Subsidiary owing to any Person that is not a
Subsidiary or Affiliate and which is not expressed to be junior or subordinate
to any other Indebtedness of the Company or Subsidiary (other than Indebtedness
in respect of any revolving credit or similar facility except to the extent that
such facility is permanently reduced).
For purposes of the foregoing clauses (A) and (B), to the extent that the assets
that are disposed of are assets owned by a Person other than a member of the
South African Group or Pyramid Freight BVI, the proceeds of such Disposition
shall only be applied to acquire assets, or prepay debt of, an Obligor or a
Subsidiary which is not a member of the South African Group or Pyramid Freight
BVI.
Notwithstanding the foregoing, at the time of any Disposition and after giving
effect thereto, in no event shall Consolidated Total Assets of the Company and
its Subsidiaries (other than the South African Group and Pyramid Freight BVI)
constitute less than 50% of Consolidated Total Assets.
Section 10.9 Line of Business. The Obligors will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, are
engaged on the Effective Date.
Section 10.10 Terrorism Sanctions Regulations. The Company will not and will not
permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause the Issuing Bank to be
in violation of any laws or regulations that are applicable to the Issuing Bank.

 

37



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 10.11 Subsidiaries in South Africa. No Subsidiary of the Company
incorporated in South Africa may become an obligor or guarantor under the Global
Credit Facilities or Notes Financing Agreements. Neither the Company nor any
Subsidiary of the Company (other than the South African Group (exclusive of
Pyramid Freight BVI)) may become an obligor or guarantor under the South African
Facilities. Except as permitted by Section 10.6 or otherwise outstanding on the
Effective Date, the Obligors will not at any time have any Indebtedness
outstanding which is owed to a member of the South African Group or Pyramid
Freight BVI.
Section 10.12 Minimum Debt Service Ratio. The Company will not permit the Debt
Service Ratio to be, as of the end of any Measurement Period, less than 2.50 to
1.00.
Section 10.13 Capital Leases. Capital Leases of the Company and its Subsidiaries
will not, at any time, exceed in the aggregate (i) U.S.$90,000,000 (or its
equivalent in any other currency) plus (ii) at all times after the later to
occur of June 30, 2012 or the Release Date pursuant to clause (b) of the
definition thereof, such amounts as the Company and its Subsidiaries are
permitted to have outstanding pursuant to Section 10.4 hereof.
Section 10.14 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Disposition and
(b) restrictions in the Financing Agreements, any agreements evidencing the
Global Credit Facilities, the 2009 Note Purchase Agreement, the Notes Financing
Agreements, the agreements evidencing Indebtedness listed on Schedule 5.15 by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets secured by such Liens or the property or assets subject
to such leases, licenses or similar agreements, as the case may be) no Obligor
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired to the extent it would prohibit the granting of a lien required by
Section 3.5 or Section 9.7 hereof.
Section 10.15 Fiscal Year. The Obligors will not and will not permit any
Subsidiary to change its fiscal year end from January 31.
SECTION 11 EVENTS OF DEFAULT
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a) any Obligor defaults in the payment of any reimbursement obligation with
respect to any Letter of Credit when the same becomes due and payable, whether
at maturity or by declaration or otherwise; or
(b) any Obligor defaults in the payment of any interest or any fee with respect
to any Letter of Credit or any amount payable pursuant to Section 13 or
otherwise pursuant to this Agreement for more than five Business Days after the
same becomes due and payable; or

 

38



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(c) (i) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in Section 23, or (ii) any Obligor defaults in the
performance of or compliance with any term contained in Section 7.1(d) or
Sections 9.16, 10.2 through and including 10.8, 10.12 and 10.13; or
(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) any
Obligor receiving written notice of such default from the Issuing Bank (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in any Financing Agreement or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
(f) (i) any Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least U.S.$10,000,000 (or its equivalent in the
relevant currency of payment) until such time as the 2009 Note Purchase
Agreement has been terminated and U.S.$15,000,000 (or its equivalent in the
relevant currency of payment) at all times thereafter beyond any period of grace
provided with respect thereto, or (ii) any Obligor or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
U.S.$10,000,000 (or its equivalent in the relevant currency of payment) until
such time as the 2009 Note Purchase Agreement has been terminated and
U.S.$15,000,000 (or its equivalent in the relevant currency of payment) at all
times thereafter or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) any
Obligor or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least U.S.$10,000,000 (or its
equivalent in the relevant currency of payment) until such time as the 2009 Note
Purchase Agreement has been terminated and U.S.$15,000,000 (or its equivalent in
the relevant currency of payment) at all times thereafter, or (y) one or more
Persons have the right to require any Obligor or any Subsidiary so to purchase
or repay such Indebtedness other than (in the case of each of clauses
(i) through (iii) immediately above) Indebtedness consisting of Capital Leases
if the non-payment of such Indebtedness has resulted from the loss of the asset
which is subject to the Capital Lease to the extent the obligations under that
Capital Lease are covered by insurance; or

 

39



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(g) any Obligor or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, winding up, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, winding up, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment, composition or arrangement for the
benefit of its creditors, (iv) consents to the appointment of a liquidator,
custodian, receiver, administrative receiver or administrator, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any of its Significant
Subsidiaries, a liquidator, custodian, receiver, administrative receiver or
administrator, trustee or other officer with similar powers with respect to it
or with respect to any substantial part of its assets or property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding up or liquidation of any Obligor or any of its
Significant Subsidiaries, or any such petition shall be filed against any
Obligor or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(i) any event occurs with respect to any Obligor or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or (h), including but not limited to, (x) a Dutch
Obligor being declared bankrupt (failliet verklaard) or dissolved (ontbonden),
(y) a redressement judiciaire, cession totale de l’entreprise or liquidation
judiciaire under Articles L.620-1 et seq. of the French Commercial Code and
(z) a winding-up, administration or dissolution (and each of those terms) and
including insolvency proceedings (Insolvenzverfahren) in Germany, provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding which most closely corresponds to the
proceeding described in Section 11(g) or (h); or
(j) a final judgment or judgments for the payment of money aggregating in excess
of U.S.$50,000,000 (or its equivalent in the relevant currency of payment) are
rendered against one or more of any Obligor and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
sum of (x) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, plus (y) the amount (if any) by which the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, shall exceed U.S.$50,000,000 (or its equivalent
in any other currency), (iv) any Obligor or any ERISA Affiliate shall have
incurred or is reasonably

 

40



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) any Obligor or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vi) any Obligor or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of any Obligor or any Subsidiary thereunder,
(vii) any Obligor or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up or (viii) any Obligor or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (viii) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or
(l) an Obligor (other than the Company) is not or ceases to be a Subsidiary of
the Company other than as permitted hereunder; or
(m) a Material Adverse Effect has occurred; provided that in the event that the
Company fails to comply with clause (b) or (c) of the definition of “Material
Adverse Effect” with respect to a Subsidiary Guarantor, the Company shall have
the right, until thirty calendar days after obtaining knowledge of the
occurrence of such event, to cure such failure by providing one or more
replacement Subsidiary Guarantors in accordance with Section 9.10 and such
Material Adverse Effect shall not be a Default or Event of Default until such 30
calendar day period has expired without cure; or
(n) a Change of Control shall occur.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
SECTION 12 REMEDIES ON DEFAULT, ETC.
Section 12.1 Acceleration. If an Event of Default with respect to any Obligor
described in Section 11(g), (h) or (i) (other than an Event of Default described
in clause (i) of Section 11(g) or described in clause (vi) of Section 11(g) by
virtue of the fact that such clause encompasses clause (i) of Section 11(g)) has
occurred or if any other Event of Default has occurred and is continuing, the
Issuing Bank may, at any time at its option, by notice to the Company, declare:
(i) all of the Obligors’ liabilities and obligations hereunder shall become
immediately due and payable without any election or action on the part of the
Issuing Bank and (ii) sufficient Credit Support shall be provided to the Lender
pursuant to Section 3.5 with respect to the maximum amount that may at any time
be drawn under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit) shall immediately become due and
payable and held in accordance with Section 3.5, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Obligor. Upon any such termination of a Letter
of Credit outstanding hereunder, the Issuing Bank shall be unconditionally and
irrevocably released from any and all obligations thereunder without any further
action by the Issuing Bank, beneficiary, the Obligor or any other Person.

 

41



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 12.2 Other Remedies. If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Letters of Credit have become or
have been declared immediately due and payable under Section 12.1, the Issuing
Bank at the time outstanding may proceed to protect and enforce the rights of
the Issuing Bank by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any other Financing Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3 [Intentionally Omitted]
Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of the Issuing Bank in exercising any right,
power or remedy shall operate as a waiver thereof or otherwise prejudice the
Issuing Bank’s rights, powers or remedies. No right, power or remedy conferred
by this Agreement or any other Financing Agreement upon the Issuing Bank thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 16, the
Company will pay to the Issuing Bank on demand such further amount as shall be
sufficient to cover all costs and expenses of the Issuing Bank incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.
Section 12.5 Executive Proceedings in Spain. (a) At the discretion of Issuing
Bank, the ratification of the position of each Spanish Obligor as Subsidiary
Guarantors under this Agreement shall be formalized into a Spanish public
document (escritura pública), so that it has the status of a notarial document
of loan for all purposes contemplated in Article 517, paragraph 2, number 4 of
the Civil Procedural Law.
(b) Upon enforcement, the sum payable by any Spanish Obligor shall be the total
aggregate amount of the entries made of the accounts maintained by the Issuing
Bank pursuant to Section 3.7. For the purposes of Articles 571 et seq. of the
Civil Procedural Law, the Obligors and the Issuing Bank expressly agrees that
such balances shall be considered as due, liquid and payable and may be claimed
pursuant to the same provisions of such law.
(c) For the purposes of Articles 571 et seq. of the Civil Procedural Law, it is
expressly agreed by the Obligors and the Issuing Bank that the determination of
the debt to be claimed through the executive proceedings shall be effected by
the Issuing Bank by means of the appropriate certificate evidencing the balances
shown in the relevant account(s) referred to in paragraph (b) above. By virtue
of the foregoing, to exercise executive action by the Issuing Bank it will be
sufficient to deliver (i) an original notarial first or authentic copy of this
Agreement, (ii) the notarial document (acta notarial) which incorporates the
certificate issued by the Issuing Bank of the amount due by any Spanish Obligor
including an excerpt of the credits and debits, including the interest applied,
which appear in the relevant account(s) referred to in paragraph (b) above,
evidencing that the determination of the amounts due and payable by the Spanish
Obligor has been calculated as agreed in this Agreement and that such amounts
coincide with the balance of such accounts, and (iii) a notarial document (acta
notarial) evidencing that the Obligors have been served notice of the amount
that is due and payable.

 

42



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(d) The amount of the balances so established shall be notified to the Obligors
in an attestable manner at least three days in advance of exercising the
executive action set out in paragraph (c) above.
(e) The Spanish Obligors hereby expressly authorize the Issuing Bank to request
and obtain certificates and documents, including second or further copies of the
deed in which the ratification of the position of the Spanish Obligors as
Subsidiary Guarantors under this Agreement is formalized, issued by the notary
who has formalized the ratification of the position of the Spanish Obligors as
Subsidiary Guarantors under this Agreement in order to evidence its compliance
with the entries of his registry-book and the relevant entry date for the
purpose of Article 517, paragraph 2, number 4 of the Civil Procedural Law. The
cost of such certificates and documents will be for the account of the Obligors.
SECTION 13 TAX INDEMNIFICATION
All payments whatsoever under the Financing Agreements will be made by the
Obligors in currency of the United States of America in which the underlying
obligation was borrowed free and clear of, and without liability for withholding
or deduction for or on account of, any present or future Taxes of whatever
nature imposed or levied by or on behalf of any jurisdiction other than the
United States (or any political subdivision or taxing authority of or in such
jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the withholding or
deduction of such Tax is compelled by law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Obligor under
the Financing Agreements, the Obligors will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to the
Issuing Bank such additional amounts as may be necessary in order that the net
amounts paid to the Issuing Bank pursuant to the terms of the Financing
Agreements after such deduction, withholding or payment (including, without
limitation, any required deduction or withholding of Tax on or with respect to
such additional amount), shall be not less than the amounts then due and payable
to the Issuing Bank under the terms of the Financing Agreements before the
assessment of such Tax, provided that no payment of any additional amounts shall
be required to be made for or on account of:
(a) any Tax that would not have been imposed but for the existence of any
present or former connection between the Issuing Bank (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, the
Issuing Bank, if the Issuing Bank is an estate, trust, partnership or
corporation or any Person other than the Issuing Bank to whom the Letters of
Credit or any amount payable thereon is attributable for the purposes of such
Tax) and the Taxing Jurisdiction, other than the mere holding of the relevant
Letter of Credit or the receipt of payments thereunder or in respect thereof,
including, without limitation, the Issuing Bank (or

 

43



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

such other Person described in the above parenthetical) being or having been a
citizen or resident thereof, or being or having been present or engaged in trade
or business therein or having or having had an establishment, office, fixed base
or branch therein, provided that this exclusion shall not apply with respect to
a Tax that would not have been imposed but for an Obligor, after the Effective
Date, opening an office in, moving an office to, reincorporating in, or changing
the Taxing Jurisdiction from or through which payments on account of this
Agreement are made to, the Taxing Jurisdiction imposing the relevant Tax;
(b) any Tax that would not have been imposed but for the delay or failure by the
Issuing Bank (following a written request by an Obligor) in the filing with the
relevant Taxing Jurisdiction of Forms (as defined below) that are required to be
filed by the Issuing Bank to avoid or reduce such Taxes (including for such
purpose any refilings or renewals of filings that may from time to time be
required by the relevant Taxing Jurisdiction), provided that the filing of such
Forms would not (in the Issuing Bank’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on the Issuing Bank or
result in any confidential or proprietary income tax return information being
revealed, either directly or indirectly, to any Person and such delay or failure
could have been lawfully avoided by the Issuing Bank, and provided further that
the Issuing Bank shall be deemed to have satisfied the requirements of this
clause (b) upon the good faith completion and submission of such Forms
(including refilings or renewals of filings) as may be specified in a written
request of an Obligor no later than 60 days after receipt by the Issuing Bank of
such written request (accompanied by copies of such Forms and related
instructions, if any, all in the English language or with an English translation
thereof); or
(c) any combination of clauses (a) and (b) above;
and provided further that in no event shall the Obligors be obligated to pay
such additional amounts (i) to the Issuing Bank not resident in the United
States of America or any other jurisdiction in which an original Issuing Bank is
resident for tax purposes on the Effective Date (the “Original Jurisdiction”) in
excess of the amounts that the Obligors would be obligated to pay if the Issuing
Bank had been a resident of the United States of America or the Original
Jurisdiction, as applicable, for purposes of, and eligible for the benefits of,
any double taxation treaty from time to time in effect between the United States
of America or the Original Jurisdiction, as applicable, and the relevant Taxing
Jurisdiction, or (ii) to the Issuing Bank registered in the name of a nominee if
under the law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the Obligors shall have given
timely notice of such law or interpretation to the Issuing Bank.
The Issuing Bank agrees, subject to the limitations of clause (b) above, that it
will from time to time with reasonable promptness (x) duly complete and deliver
to or as reasonably directed by an Obligor all such forms, certificates,
documents and returns provided to the Issuing Bank by such Obligor
(collectively, together with instructions for completing the same, “Forms”)
required to be filed by or on behalf of the Issuing Bank in order to avoid or
reduce any such Tax pursuant to the provisions of an applicable statute,
regulation or administrative practice of the relevant Taxing Jurisdiction or of
a tax treaty between the United States or the Original Jurisdiction and such
Taxing Jurisdiction and (y) provide an Obligor with such information with
respect to the Issuing Bank as such

 

44



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Obligor may reasonably request in order to complete any such Forms, provided
that nothing in this Section 13 shall require the Issuing Bank to provide
information with respect to any such Form or otherwise if in the opinion of the
Issuing Bank such Form or disclosure of information would involve the disclosure
of tax return or other information that is confidential or proprietary to the
Issuing Bank, and provided further that each the Issuing Bank shall be deemed to
have complied with its obligation under this paragraph with respect to any Form
if such Form shall have been duly completed and delivered by the Issuing Bank to
an Obligor or mailed to the appropriate taxing authority (which shall be deemed
to occur when such Form is submitted to the United States Internal Revenue
Service in accordance with instructions contained in such Form), whichever is
applicable, within 60 days following a written request of an Obligor (which
request shall be accompanied by copies of such Form and English translations of
any such Form not in the English language) and, in the case of a transfer of all
or a portion of its rights and obligations under this Agreement, at least
90 days prior to the relevant interest payment date.
On or before the Effective Date the Company will furnish the Issuing Bank with
copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the British Virgin Islands pursuant
to clause (b) of the first paragraph of this Section 13, if any, and in
connection with the transfer of the Issuing Bank’s obligation to issue Letters
of Credit hereunder the Company will furnish the transferee of the Issuing
Bank’s obligation to issue Letters of Credit hereunder with copies of any Form
and English translation then required.
If any payment is made by an Obligor to or for the account of the Issuing Bank
after deduction for or on account of any Taxes, and increased payments are made
by such Obligor pursuant to this Section 13, then, if the Issuing Bank at its
sole discretion determines that it has received or been granted a refund of such
Taxes, the Issuing Bank shall, to the extent that it can do so without prejudice
to the retention of the amount of such refund, reimburse to such Obligor such
amount as the Issuing Bank shall, in its sole discretion, determine to be
attributable to the relevant Taxes or deduction or withholding. Nothing herein
contained shall interfere with the right of the Issuing Bank to arrange its tax
affairs in whatever manner it thinks fit and, in particular, the Issuing Bank
shall not be under any obligation to claim relief from its corporate profits or
similar tax liability in respect of such Tax in priority to any other claims,
reliefs, credits or deductions available to it or (other than as set forth in
clause (b) above) oblige the Issuing Bank to disclose any information relating
to its tax affairs or any computations in respect thereof.
The Obligors will furnish the Issuing Bank, promptly and in any event within
60 days after the date of any payment by an Obligor of any Tax in respect of any
amounts paid under the Financing Agreements, the original tax receipt issued by
the relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of an Obligor, a duly certified copy of the original tax
receipt or any other reasonably satisfactory evidence of payment), together with
such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by the Issuing Bank.

 

45



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

If an Obligor is required by any applicable law, as modified by the practice of
the taxation or other authority of any relevant Taxing Jurisdiction, to make any
deduction or withholding of any Tax in respect of which such Obligor would be
required to pay any additional amount under this Section 13, but for any reason
does not make such deduction or withholding with the result that a liability in
respect of such Tax is assessed directly against the Issuing Bank, and the
Issuing Bank pays such liability, then such Obligor will promptly reimburse the
Issuing Bank for such payment (including any related interest or penalties to
the extent such interest or penalties arise by virtue of a default or delay by
such Obligor) upon demand by the Issuing Bank accompanied by an official receipt
(or a duly certified copy thereof) issued by the taxation or other authority of
the relevant Taxing Jurisdiction.
If an Obligor makes payment to or for the account of the Issuing Bank and the
Issuing Bank is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then the Issuing Bank shall, as soon as practicable after receiving written
request from such Obligor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by the Obligors, subject, however, to the
same limitations with respect to Forms as are set forth above.
The obligations of the Obligors under this Section 13 shall survive the payment
in full of all amounts payable under this Agreement and the other Financing
Agreements and cancellation or expiration of all Letters of Credit, or provision
of Credit Support with respect to all Letters of Credit and the provisions of
this Section 13 shall also apply to successive transferees of all or a portion
of the Issuing Bank’s rights and obligations under this Agreement.
SECTION 14 ASSIGNMENT AND PARTICIPATION
Section 14.1 [Intentionally Omitted].
Section 14.2 Assignment and Participation. (a) The Issuing Bank may assign all
or a portion of its rights and obligations under this Agreement and/or sell or
otherwise dispose of all or a portion of any of its claims in any case,
proceeding or other action commenced by or against the Obligors under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it or seeking to adjudicate it a
bankrupt or insolvency, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, in each case, so long as no Event of Default has occurred
and is continuing, with the consent of the Company (such consent not to be
unreasonably withheld or delayed); provided that the Company’s consent will not
be required in the case of assignments to an Affiliate of the Issuing Bank
(including without limitation, The Royal Bank of Scotland PLC).

 

46



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(b) In addition, at any time, the Issuing Bank may, without the consent of the
Company, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of the Issuing Bank’s rights and obligations
under this Agreement; provided that (i) the participating Issuing Bank’s
obligations under this Agreement shall remain unchanged, (ii) the participating
Issuing Bank shall remain solely responsible to the Company for the performance
of such obligations, and (iii) the Company shall continue to deal solely and
directly with the participating Issuing Bank in connection with the Issuing
Bank’s rights and obligations under this Agreement. Any agreement or instrument
pursuant to which the Issuing Bank sells such a participation shall provide that
the Issuing Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Issuing Bank will not, without the consent of each Participant, agree to any
amendment, modification or waiver which (x) has the effect of increasing the
Maximum Draw Amount, reducing the rate of interest, letter of credit fees or any
other amount payable to the Issuing Bank hereunder or under any other Financing
Agreement, extending the applicable termination date, and releasing all or
substantially all of the Subsidiary Guarantors or all or substantially all of
the value of the Guaranty from the Guaranty or all or substantially all of any
Credit Support provided under this Agreement and (y) directly affects such
Participant (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of such participation, and
that an increase in the Maximum Draw Amount shall be permitted without consent
of any Participant if the Participant’s participation is not increased as a
result thereof). The Company agrees that each Participant shall be entitled to
the benefits of Sections 16.1, 16.2 and 16.3 to the same extent as if it were
the Issuing Bank; provided, that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the participating Issuing Bank
would have been entitled to receive in respect of the amount of the
participation transferred by the participating Issuing Bank to such Participant
had no such transfer occurred. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 15.3 as though it were the
Issuing Bank.
Section 14.3 [Intentionally Omitted].
Section 14.4 [Intentionally Omitted].
SECTION 15 PAYMENTS GENERALLY
Section 15.1 Place of Payment. Payments made hereunder shall be made in
Stamford, Connecticut at the principal office of The Royal Bank of Scotland N.V.
The Company may at any time, by notice to the Issuing Bank, change the place of
payments hereunder so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.
Section 15.2 [Intentionally Omitted].
Section 15.3
Section 15.4
Section 15.5 Set-off. The Issuing Bank may set off any matured obligation owed
to it by an Obligor under the Financing Agreements (to the extent beneficially
owned by the Issuing Bank) against any obligation (whether or not matured) owed
by the Issuing Bank to an Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Issuing Bank may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

47



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

SECTION 16 EXPENSES, ETC.
Section 16.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay all costs and expenses (including
reasonable attorneys’ fees of one special counsel and, if reasonably required by
the Issuing Bank, local or other counsel) incurred by the Issuing Bank in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of any Financing Agreement (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under any Financing Agreement or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with any Financing Agreement, or by reason of being
the Issuing Bank, and (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of any Obligor or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated by any Financing Agreement. The Company will pay, and
will save the Issuing Bank harmless from, all claims in respect of any fees,
costs or expenses, if any, of brokers and finders.
Section 16.2 Indemnification. (a) The Company shall indemnify the Issuing Bank,
and each such Person’s Affiliates and the partners, directors, officers,
employees, agents and advisors of such Person and of such Person’s Affiliates
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any outside
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Financing Agreements or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Obligor, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.
(b) Without duplication of any obligation of the Company under Section 16.2(a),
in addition to amounts payable as provided herein, the Company hereby agrees to
protect, indemnify, pay and save harmless the Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which Issuing Bank may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit by the Issuing Bank, other than as a result of (1) the bad faith, gross
negligence or willful misconduct of the Issuing Bank or (2) the wrongful
dishonor by the Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of the Issuing Bank to honor
a drawing under any such Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority.

 

48



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 16.3 Certain Taxes. Each Obligor agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement, the Subsidiary Guarantee
Agreement or the execution and delivery (but not the assignment or transfer) or
the enforcement of any of the Obligations in any Applicable Jurisdiction or in
any jurisdiction where an Obligor is organized or where an Obligor has assets or
of any amendment of, or waiver or consent under or with respect to, any
Financing Agreement, and to pay any value added tax due and payable in respect
of reimbursement of costs and expenses by the Obligors pursuant to this Section
16 or any other tax of a similar nature which might be chargeable, and will save
the Issuing Bank to the extent permitted by applicable law harmless against any
loss or liability resulting from nonpayment or delay in payment of any such tax
or fee required to be paid by the Obligors hereunder.
Section 16.4 Survival. The obligations of the Obligors under this Section 16
will survive the payment or transfer of all or a portion of the Issuing Bank’s
rights and agreements under this Agreement, the enforcement, amendment or waiver
of any provision of any Financing Agreement, and the termination of any
Financing Agreement.
SECTION 17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
All representations and warranties contained herein shall survive the execution
and delivery of the Financing Agreements, the purchase or transfer by the
Issuing Bank or portion thereof or interest therein and the payment with respect
to the Letters of Credit, and may be relied upon by any subsequent Issuing Bank,
regardless of any investigation made at any time by or on behalf of the Issuing
Bank or any other Issuing Bank. All statements contained in any certificate or
other instrument delivered by or on behalf of any Obligor pursuant to any
Financing Agreement shall be deemed representations and warranties of such
Obligor under such Financing Agreement. Subject to the preceding sentence, the
Financing Agreements embody the entire agreement and understanding between the
Issuing Bank and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.
SECTION 18 AMENDMENT AND WAIVER
Section 18.1 Requirements. This Agreement and the other Financing Agreements may
be amended, and the observance of any term hereof or of any other Financing
Agreement may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Obligors and the Issuing Bank.
Section 18.2 Solicitation of Issuing Bank. The Company will provide the Issuing
Bank (irrespective of the amount of Letters of Credit then issued by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable the Issuing Bank to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof or of any other Financing Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 18 to the Issuing Bank
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite Issuing Bank.

 

49



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 18.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 is binding upon the Issuing Bank and upon the
Obligors. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the Issuing Bank nor any delay in exercising any rights hereunder
shall operate as a waiver of any rights of the Issuing Bank. As used herein, the
term “this Agreement” and references thereto shall mean this Agreement as it may
from time to time be amended or supplemented.
SECTION 19 NOTICES; ENGLISH LANGUAGE
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized international commercial delivery service (charges
prepaid), or (b) by a recognized international commercial delivery service (with
charges prepaid). Any such notice must be sent:
(i) if to the Issuing Bank or its nominee, to the Issuing Bank or nominee at the
address specified for such communications in Schedule A, or at such other
address as the Issuing Bank or nominee shall have specified to the Company in
writing, or
(ii) if to any Obligor, to the Company at its address set forth at the beginning
hereof to the attention of Lawrence R. Samuels, Chief Financial Officer, or at
such other address as the Company shall have specified to the Issuing Bank in
writing; provided that notices pursuant to Section 3.2 shall be sent to the
address provided therein.
Notices under this Section 19 will be deemed given only when actually received.
Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.
This Agreement and the other Financing Agreements have been prepared and signed
in English and the parties hereto agree that the English version hereof and
thereof (to the maximum extent permitted by applicable law) shall be the only
version valid for the purpose of the interpretation and construction hereof and
thereof notwithstanding the preparation of any translation into another language
hereof or thereof, whether official or otherwise or whether prepared in relation
to any proceedings which may be brought in an Applicable Jurisdiction or in any
jurisdiction where an Obligor is organized or where an Obligor has assets or any
other jurisdiction in respect hereof or thereof.

 

50



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

SECTION 20 REPRODUCTION OF DOCUMENTS
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by the Issuing Bank on the Effective Date, and
(c) financial statements, certificates and other information previously or
hereafter furnished to the Issuing Bank, may be reproduced by the Issuing Bank
by any photographic, photostatic, electronic, digital or other similar process
and the Issuing Bank may destroy any original document so reproduced. The
Obligors agree and stipulate that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by the Issuing Bank in
the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 20 shall not prohibit the Obligors or any other Issuing Bank from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 21 CONFIDENTIAL INFORMATION
For the purposes of this Section 21, “Confidential Information” means
information delivered to the Issuing Bank by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by the
Issuing Bank as being confidential information of such Obligor or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to the Issuing Bank prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by the Issuing Bank or any person acting on the Issuing Bank’s behalf, (c)
otherwise becomes known to the Issuing Bank other than through disclosure by
such Obligor or such Subsidiary or (d) constitutes financial statements
delivered to the Issuing Bank under Section 7.1 that are otherwise publicly
available. The Issuing Bank will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by the Issuing
Bank in good faith to protect confidential information of third parties
delivered to the Issuing Bank, provided that the Issuing Bank may deliver or
disclose Confidential Information to (i) its directors, trustees, officers,
employees and attorneys (to the extent such disclosure reasonably relates to the
Letters of Credit and the obligations of the Issuing Bank hereunder), and
provided the Issuing Bank advises such Person of the confidential nature of such
information, (ii) its financial advisors, other professional advisors, agents
and affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 21, (iii) any other
Issuing Bank, (iv) any assignee or any participant with respect to the Issuing
Bank’s agreements hereunder (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 21), (v) any Person from which it offers to purchase any security of an
Obligor (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 21),
(vi) any federal or state regulatory authority having jurisdiction over the
Issuing Bank, (vii) the NAIC or any similar organization, or any nationally
recognized rating agency that requires access to information about the Issuing
Bank’s investment portfolio, or (viii) any other Person to which such delivery
or disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to the Issuing Bank, (x) in response
to any subpoena or other legal process, (y) in connection with any litigation to
which the Issuing Bank is a party or (z) if an Event of Default has occurred and
is continuing, to the extent the Issuing Bank may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under this Agreement and the other
Financing Agreements. The Issuing Bank will be deemed to have agreed to be bound
by and to be entitled to the benefits of this Section 21 as though it were a
party to this Agreement. On reasonable request by the Company in connection with
the delivery to the Issuing Bank of information required to be delivered to the
Issuing Bank under this Agreement or requested by the Issuing Bank (other than
the Issuing Bank that is a party to this Agreement or its nominee), the Issuing
Bank will enter into an agreement with the Company embodying the provisions of
this Section 21.

 

51



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

SECTION 22 [INTENTIONALLY OMITTED]
SECTION 23 SUBSIDIARY GUARANTEE AGREEMENT
Section 23.1 Guarantee and Indemnity. Each Subsidiary Guarantor jointly and
severally and irrevocably and unconditionally:
(a) guarantees to the Issuing Bank punctual performance by each Obligor of all
its obligations under the Financing Agreements;
(b) undertakes with the Issuing Bank to pay as primary obligor and not as
surety, principal, interest and all other amounts due under or in connection
with any Financing Agreement including but not limited to the payment of
principal, interest (including default interest and post-petition interest) and
the make-whole amount or swap breakage amounts or libor breakage amounts, if
any, and the due and punctual payment of all other amounts payable (all such
obligations so guaranteed are herein collectively referred to as the “Guaranteed
Obligations”), it must immediately on demand by the Issuing Bank pay that amount
as if it were the principal obligor in respect of that amount; and
(c) indemnifies the Issuing Bank immediately on demand against any loss or
liability suffered by the Issuing Bank if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal; the amount of the loss or liability
under this indemnity will be equal to the amount the Issuing Bank would
otherwise have been entitled to recover.
Section 23.2 Continuing Guarantee. (a) This Subsidiary Guarantee Agreement is a
continuing guarantee and will extend to the ultimate balance of all sums payable
by any Obligor under the Financing Agreements, regardless of any intermediate
payment or discharge in whole or in part.
(b) The obligations guaranteed by each Subsidiary Guarantor under this
Section 23 and the losses and liabilities against which each Subsidiary
Guarantor indemnifies the Issuing Bank include, in each case, all amounts which
arise under the Financing Agreements after a petition is filed by, or against,
any Obligor under the US Bankruptcy Code of 1978 (or in analogous circumstances
under any applicable law in any other applicable jurisdiction) even if the
liabilities or obligations do not accrue against such Obligor because of the
automatic stay under section 362 of the US Bankruptcy Code of 1978 (or because
of any analogous provision under any applicable law in any other jurisdiction)
or because any such obligation is not an allowed claim against such Obligor in
any such bankruptcy proceedings or otherwise.

 

52



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 23.3 Reinstatement. (a) If any discharge (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
or arrangement is made in whole or in part on the faith of any payment, security
or other disposition which is avoided or must be restored on insolvency,
liquidation, administration or otherwise without limitation, the liability of
each Subsidiary Guarantor under this Section 23 will continue or be reinstated
as if the discharge or arrangement had not occurred.
(b) The Issuing Bank may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.
Section 23.4 Waiver of Defenses. (a) The obligations of each Subsidiary
Guarantor under this Section 23 will not be affected by any act, omission or
thing which, but for this provision, would reduce, release or prejudice any of
its obligations under this Section 23 (whether or not known to it or the Issuing
Bank). This includes:
(i) any time or waiver granted to, or composition with, any person;
(ii) any release of any person under the terms of any composition or
arrangement;
(iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;
(iv) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;
(v) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person and including
notice of an adverse change in the financial condition of any Obligor or any
other fact that might increase or expand any Subsidiary Guarantor’s risk
hereunder;
(vi) any amendment, novation, supplement, extension or reinstatement (however
fundamental and of whatever nature) of a Financing Agreement or any other
document or security;
(vii) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Financing Agreement or any other document or
security;
(viii) any insolvency or similar proceedings;
(ix) notice of acceptance of this Subsidiary Guarantee Agreement;
(x) notice of any issuance of Letters of Credit under this Agreement, or the
creation, existence or acquisition of any of the Guaranteed Obligations, subject
to such Subsidiary Guarantor’s right to make inquiry of the Issuing Bank to
ascertain the amount of the Guaranteed Obligations at any reasonable time;

 

53



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(xi) notice of the amount of the Guaranteed Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of the Issuing Bank to ascertain
the amount of the Guaranteed Obligations at any reasonable time;
(xii) all other notices and demands to which such Subsidiary Guarantor might
otherwise be entitled;
(xiii) the defense of the “single action” rule or any similar right or
protection, and the right by statute or otherwise to require the Issuing Bank to
institute suit against the Company or to exhaust its rights and remedies against
the Company, the Subsidiary Guarantor being bound to the payment of each and all
Guaranteed Obligations, whether now existing or hereafter accruing, as fully as
if such Guaranteed Obligations were directly owing to the Issuing Bank by such
Subsidiary Guarantor; and
(xiv) any other defense which the Subsidiary Guarantor may have to the full and
complete performance of its obligations hereunder.
(b) Each Spanish Obligor waives any right of exclusion, order or division
(beneficios de excusión, orden y división) under Article 1830 et seq. of the
Spanish Civil Code.
(c) Each Belgian Obligor waives any right of discussion or division (bénéfice de
discussion et de division) under article 2021 and 2026 of the Belgian Civil
Code.
(d) Each Guernsey Obligor waives any right it may have (whether by virtue of the
droit de discussion or droit de division or otherwise) to require:
(i) that the Issuing Bank, before enforcing their rights against it under this
Agreement, takes any action, exercises any recourse or seeks a declaration of
bankruptcy against the Company or any other Person, makes any claim in a
bankruptcy, liquidation, administration or insolvency of the Company or any
other Person or enforces or seeks to enforce any other right, claim, remedy or
recourse against the Company or any other Person:
(ii) that the Issuing Bank, in order to preserve any of their rights against the
Guernsey Obligor, joins the Guernsey Obligor as a party to any proceedings
against the Company, or the Company as a party to any proceedings against the
Guernsey Obligor takes any other procedural steps; or
(iii) that the Issuing Bank divides the liability of the Guernsey Obligor under
this Agreement with any other Person.
Section 23.5 Immediate Recourse. (a) Each Subsidiary Guarantor waives any right
it may have of first requiring the Issuing Bank (or any trustee or agent on its
behalf) to proceed against or enforce any other right or security or claim
payment from any person before claiming from that Subsidiary Guarantor under
this Section 23.

 

54



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(b) This waiver applies irrespective of any law or any provision of a Financing
Agreement to the contrary.
Section 23.6 Appropriations. Until all amounts which may be or become payable by
the Obligors under or in connection with the Financing Agreements have been
irrevocably paid in full, the Issuing Bank (or any trustee or agent on its
behalf) may without affecting the liability of any Subsidiary Guarantor under
this Section 23:
(a) (i) refrain from applying or enforcing any other moneys, security or rights
held or received by the Issuing Bank (or any trustee or agent on its behalf)
against those amounts; or
(ii) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and
(b) hold in an interest-bearing suspense account any moneys received from any
Subsidiary Guarantor or on account of that Subsidiary Guarantor’s liability
under this Section 23.
Section 23.7 Non-competition. Unless:
(a) all amounts which may be or become payable by the Obligors under or in
connection with the Financing Agreements have been irrevocably paid in full; or
(b) the Issuing Bank, acting reasonably, otherwise direct,
no Subsidiary Guarantor will, after a claim has been made or by virtue of any
payment or performance by it under this Section 23:
(i) be subrogated to any rights, security or moneys held, received or receivable
by the Issuing Bank (or any trustee or agent on its behalf);
(ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Subsidiary Guarantor’s
liability under this Section 23;
(iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with the Issuing Bank (or any trustee or agent on its behalf); or
(iv) receive, claim or have the benefit of any payment, distribution or security
from or on account of any Obligor, or exercise any right of set-off as against
any Obligor.
Each Subsidiary Guarantor must hold in trust for and immediately pay or transfer
to the Issuing Bank any payment or distribution or benefit of security received
by it contrary to this Section 23 or in accordance with any directions given by
the Issuing Bank under this Section 23.

 

55



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 23.8 Release of Subsidiary Guarantors’ Right of Contribution. If any
Subsidiary Guarantor ceases to be a Subsidiary Guarantor in accordance with the
terms of the Financing Agreements for the purposes of any sale or other disposal
of that Subsidiary Guarantor:
(a) that Subsidiary Guarantor will be released by each other Subsidiary
Guarantor from any liability whatsoever to make a contribution to any other
Subsidiary Guarantor arising by reason of the performance by any other
Subsidiary Guarantor of its obligations under the Financing Agreements; and
(b) each other Subsidiary Guarantor will waive any rights it may have by reason
of the performance of its obligations under the Financing Agreements to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any right of the Issuing Bank under any Financing Agreement or of any other
security taken under, or in connection with, any Financing Agreement where the
rights or security are granted by or in relation to the assets of the retiring
Subsidiary Guarantor.
Section 23.9 Releases. Each Subsidiary Guarantor consents and agrees that,
without notice to or by such Subsidiary Guarantor and without impairing,
releasing, abating, deferring, suspending, reducing, terminating or otherwise
affecting the obligations of such Subsidiary Guarantor hereunder, the Issuing
Bank, in the manner provided herein, by action or inaction, may:
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, this Agreement;
(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Letters of Credit and Obligations hereunder;
(c) grant waivers, extensions, consents and other indulgences to any Obligor in
respect of this Agreement;
(d) amend, modify or supplement in any manner and at any time (or from time to
time) this Agreement including, without limitation, by any increase in the
amount of the Obligations or any Letter of Credit or any change in interest
rates or make-whole or swap breakage determinations;
(e) release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not;
(f) sell, exchange, release or surrender any property at any time pledged or
granted by the Company or any Subsidiary Guarantor as security in respect of the
Guaranteed Obligations in accordance with the agreement or instrument granting
any such security;
(g) exchange, enforce, waive, or release, by action or inaction, any security
for the Guaranteed Obligations or any other guarantee of any of the Letters of
Credit or Obligations hereunder; and
(h) do any other act or event which could have the effect of releasing the
Subsidiary Guarantor from the full and complete performance of its obligations
hereunder.

 

56



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 23.10 Marshaling. Each Subsidiary Guarantor consents and agrees that:
(a) the Issuing Bank shall be under no obligation to marshal any assets in favor
of any Subsidiary Guarantor or against or in payment of any or all of the
Guaranteed Obligations; and
(b) to the extent the Company makes a payment or payments to the Issuing Bank,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, or required, for any of
the foregoing reasons or for any other reason, to be repaid or paid over to a
custodian, trustee, receiver, or any other party under any bankruptcy law,
common law, or equitable cause, then to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied thereby shall be revived
and continued in full force and effect as if said payment or payments had not
been made and each Subsidiary Guarantor shall be primarily liable for such
obligation.
Section 23.11 Liability. Each Subsidiary Guarantor agrees that the liability of
each Subsidiary Guarantor in respect of this Section 23 shall be immediate, and
shall not be contingent upon the exercise or enforcement by the Issuing Bank of
whatever remedies the Issuing Bank may have against the Company or the
enforcement of any Lien or realization upon any security the Issuing Bank may at
any time possess.
Section 23.12 Character of Obligation. The Guaranty set forth in this Section 23
is a primary and original obligation of each Subsidiary Guarantor and is an
absolute, unconditional, continuing and irrevocable guarantee of payment and
performance (and not of collectability) and shall remain in full force and
effect until the full, final and indefeasible payment in cash of the Guaranteed
Obligations without respect to future changes in conditions, except as provided
in Section 9.11.
The obligations of each Subsidiary Guarantor under this Subsidiary Guarantee
Agreement and the rights of the Issuing Bank to enforce such obligations by any
proceedings, whether by action at law, suit in equity or otherwise, shall not be
subject to any reduction, limitation, impairment or termination, whether by
reason of any claim of any character whatsoever or otherwise, including, without
limitation, claims of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense, set-off, counterclaim, recoupment or
termination whatsoever.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
(a) any default, failure or delay, willful or otherwise, in the performance by
any Obligor of any obligations of any kind or character whatsoever of such
Obligor;
(b) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of any Obligor or any other Person or in respect of the property of
any Obligor or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation or winding up of any Obligor or any other Person;
(c) impossibility or illegality of performance on the part of any Obligor of its
obligations under any Financing Agreement or any other instruments or
agreements;

 

57



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(d) the validity or enforceability of any Financing Agreement or any other
instruments or agreements;
(e) in respect of any Obligor or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to any Obligor
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotions, acts of terrorism, acts of God or
the public enemy, delays or failure of suppliers or carriers, inability to
obtain materials, action of any federal or state regulatory body or agency,
change of law or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of any Obligor or any other Person
and whether or not of the kind hereinbefore specified;
(f) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, debt, obligations or liabilities of any charter, foreseen
or unforeseen, and whether or not valid, incurred by or against any Person, or
any claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by any Person, or against any sums payable under any Financing
Agreement, so that such sums would be rendered inadequate or would be
unavailable to make the payments herein provided;
(g) any order, judgment, decree, law, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any party of its respective obligations under any instruments; or
(h) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subsidiary Guarantor in respect of the obligations of
any Subsidiary Guarantor under this Subsidiary Guarantee Agreement.
Section 23.13 Election to Perform Obligations. Any election by any Subsidiary
Guarantor to pay or otherwise perform any of the obligations of any Obligor
under any Financing Agreement, whether pursuant to this Section 23 or otherwise,
shall not release such Obligor from such obligations (except to the extent such
obligation is indefeasibly paid or performed) or any of such Obligor’s other
obligations under this Agreement.
Section 23.14 No Election. The Issuing Bank shall have the right to seek
recourse against each Subsidiary Guarantor to the fullest extent provided for in
this Section 23 and elsewhere as provided in this Agreement, and against the
Company, to the full extent provided for in this Agreement. Each Subsidiary
Guarantor hereby acknowledges that it has other undertakings in this Agreement
and running in favor of the Issuing Bank that are separate and apart from its
obligations under this Section 23. No election to proceed in

 

58



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of the right of the Issuing Bank to proceed in any
other form of action or proceeding or against other parties unless the Issuing
Bank has expressly waived such right in writing. Specifically, but without
limiting the generality of the foregoing, no action or proceeding by the Issuing
Bank against the Company or any Subsidiary Guarantor under any document or
instrument evidencing obligations of the Company or such Subsidiary Guarantor to
the Issuing Bank shall serve to diminish the liability of such Subsidiary
Guarantor under this Agreement (including, without limitation, this Section 23)
except to the extent that the Issuing Bank finally and unconditionally shall
have realized payment of the Guaranteed Obligations by such action or
proceeding, notwithstanding the effect of any such action or proceeding upon
such Subsidiary Guarantor’s right of subrogation against the Company.
Section 23.15 [Intentionally Omitted].
Section 23.16 Other Enforcement Rights. The Issuing Bank may proceed to protect
and enforce the Subsidiary Guarantee Agreement under this Section 23 by suit or
suits or proceedings in equity, at law or in bankruptcy, and whether for the
specific performance of any covenant or agreement contained in this Section 23
or in execution or aid of any power herein granted or for the recovery of
judgment for or in respect of the Guaranteed Obligations or for the enforcement
of any other proper, legal or equitable remedy available under applicable law.
Section 23.17 Restoration of Rights and Remedies. If the Issuing Bank shall have
instituted any proceeding to enforce any right or remedy in this Section 23 and
such proceeding shall have been discontinued or abandoned for any reason, or
shall have been determined adversely to the Issuing Bank, then and in every such
case the Issuing Bank, the Company and each Subsidiary Guarantor shall, except
as may be limited or affected by any determination in such proceeding, be
restored severally and respectively to their respective former positions
hereunder and thereunder, and thereafter the rights and remedies of the Issuing
Bank shall continue as though no such proceeding had been instituted.
Section 23.18 Survival. So long as the Guaranteed Obligations shall not have
been fully and finally performed and indefeasibly paid, the obligations of each
Subsidiary Guarantor under this Section 23 shall survive the payment in full of
all amounts payable under this Agreement and the other Financing Agreements and
cancellation, expiration or cash collateralization of all Letters of Credit or
receipt of Credit Support with respect to all Letters of Credit.
Section 23.19 Miscellaneous. So long as the Guaranteed Obligations owed by the
Company shall not have been fully and finally performed and indefeasibly paid,
each Subsidiary Guarantor (to the fullest extent that it may lawfully do so)
expressly waives any claim of any nature arising out of any right of indemnity,
contribution, reimbursement or any similar right in respect of any payment made
by such Subsidiary Guarantor on or with respect to such Guaranteed Obligations
under this Section 23 or in connection with this Section 23 or otherwise, or any
claim of subrogation arising with respect to any such payment made under this
Section 23 or otherwise, against any Obligor or the estate of such Obligor
(including Liens on the property of such Obligor or the estate of such Obligor),
in each case if, and for so long as, such Obligor is the subject of any
proceeding brought under any bankruptcy, reorganization, arrangement,
insolvency, administration, readjustment of debt, dissolution or liquidation law
of any jurisdiction, whether now or hereafter in effect, and further agrees that
it will not file any claims against such Obligor or the estate of such Obligor
in the course of such proceeding in respect of the rights referred to in this
Section 23, and further agrees that the Issuing Bank may specifically enforce
the provisions of this Section 23 This clause creates a promise which is
intended to create obligations enforceable at the suit of the Issuing Bank.

 

59



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

If an Event of Default exists, then the Issuing Bank shall have the right to
declare all of the Guaranteed Obligations to be, and such Guaranteed Obligations
shall thereupon become, forthwith due and payable, without any presentment,
demand, protest or other notice of any kind, all of which have been expressly
waived by the Company and the Subsidiary Guarantors, and notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
Guaranteed Obligations from becoming automatically due and payable) as against
the Company. In any such event, the Issuing Bank shall have immediate recourse
to such Subsidiary Guarantor to the fullest extent set forth herein.
Section 23.20 Limitation. Anything herein to the contrary notwithstanding, the
liability of each Subsidiary Guarantor under this Agreement shall in no event
exceed an amount equal to the maximum amount which can be legally guaranteed by
such Subsidiary Guarantor under applicable laws relating to the insolvency of
debtors and fraudulent conveyance.
Section 23.21 Written Notice. Notwithstanding any other provision of this
Section 23, in the event of any acceleration of the Obligations in accordance
with the provisions of Section 12 hereof, any requirement of written notice to,
or demand of, the Subsidiary Guarantors pursuant to this Section 23 shall be
deemed automatically satisfied upon such acceleration without further action on
the part of the Issuing Bank (notwithstanding any stay, injunction or other
prohibition preventing any notice, demand or acceleration).
Section 23.22 Unenforceability of Obligations. As a separate and continuing
undertaking, each Subsidiary Guarantor unconditionally and irrevocably
undertakes to the Issuing Bank that, should any Guaranteed Obligations not be
recoverable against such Subsidiary Guarantor under this Subsidiary Guarantee
Agreement on the footing of a guarantee for any reason, including, without
limitation, a provision of this Subsidiary Guarantee Agreement or an obligation
(or purported obligation) of any Obligor to pay any Guaranteed Obligation being
or becoming void, voidable, unenforceable or otherwise invalid, and whether or
not that reason is or was known to the Issuing Bank, and whether or not that
reason is:
(a) a defect in or lack of powers affecting any Obligor, or the irregular
exercise of those powers; or
(b) a defect in or lack of authority by a Person purporting to act on behalf of
any Obligor; or
(c) a dissolution, change in status, constitution or control, reconstruction or
reorganization of any Obligor (or the commencement of steps to effect the same),
then such Subsidiary Guarantor will, as a separate and additional obligation
under this Subsidiary Guarantee Agreement, indemnify the Issuing Bank
immediately on demand against the amount which the Issuing Bank would otherwise
have been able to recover (on a full indemnity basis). In this Section 23.22 the
expression “Guaranteed Obligations” includes any Indebtedness which would have
been included in that expression but for anything referred to in this clause.

 

60



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 23.23 Contribution. To the extent of any payments made under this
Subsidiary Guarantee Agreement, each Subsidiary Guarantor making such payment
shall have a right of contribution from the other Subsidiary Guarantors, but
such Subsidiary Guarantor covenants and agrees that such right of contribution
shall be subordinate in right of payment to the rights of the Issuing Bank for
which full payment has not been made or provided for and, to that end, such
Subsidiary Guarantor agrees not to claim or enforce any such right of
contribution unless and until all sums due and payable under this Agreement have
been fully and irrevocably paid and discharged.
Section 23.24 Additional Security. This Subsidiary Guarantee Agreement is in
addition to and is not in any way prejudiced by any other security now or
subsequently held by the Issuing Bank.
Section 23.25 Limitations — UK. This Subsidiary Guarantee Agreement does not
apply to any liability to the extent that it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance within the
meaning of ss678-79 of the Companies Act 2006.
Section 23.26 Limitations — Spain. This Subsidiary Guarantee Agreement does not
apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance under Article 81
of the Spanish Joint Stock Company Law (Real Decreto Legislativo 1564/1989, de
22 de Diciembre, por el que se aprueba el Texto Refundido de la Ley de
Sociedades Anónimas) and/or under Article 40.5 of the Spanish Private Limited
Companies Law (Ley 2/1995, de 23 de marzo, de Sociedades de Responsabilidad
Limitada). Further, the maximum amount of any guarantee provided by a Spanish
Obligor shall be limited to the amount that would make the net worth of the
Spanish Guarantor reduce to two thirds of its share capital, or, in any case, to
the amount that would render the Spanish Obligor unable to pay its debts as they
fall due or need to enter into negotiations with its creditors and/or file for
the opening of bankruptcy (concurso) proceedings minus one euro.
Section 23.27 Limitations — Hong Kong. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance within the
meaning of Section 47A of the Companies Ordinance (Cap.32) of the Laws of Hong
Kong.
Section 23.28 Limitations — Germany. (a) The Issuing Bank agrees that its right
to enforce any guarantee or indemnity granted by a Subsidiary Guarantor
incorporated in Germany which is constituted in the form of a limited
partnership (Kommanditgesellschaft) with a limited liability company
(Gesellschaft mit beschränkter Haftung) as general partner (GmbH & Co. KG) or a
limited liability company (Gesellschaft mit beschränkter Haftung — GmbH) (each a
“Relevant German Obligor”) shall, if and to the extent that such guarantee or
indemnity is an up-stream or cross-stream security which secures liabilities of
the Relevant German Obligor’s shareholders or of an affiliated company
(verbundenes Unternehmen) of any such shareholder within the meaning of §15 of
the German Stock Corporation Act (Aktiengesetz) of such Relevant German Obligor,
at all times be limited if and to the extent that (i) the enforcement of the
guarantee granted by the Relevant German Obligor would cause the Relevant German
Obligor’s, and, in the case of a GmbH & Co. KG, also such Relevant German
Obligor’s general partner’s, assets (the calculation of which shall

 

61



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

include all items set forth in §266(2) A, B, and C of the German Commercial Code
(Handelsgesetzbuch) less the Relevant German Obligor’s or in the case of a GmbH
& Co. KG, such Relevant German Obligor’s general partner’s, liabilities (the
calculation of which shall take into account the captions reflected in §266(3)
B, C (but disregarding, for the avoidance of doubt, the Relevant German
Obligor’s liabilities under this Agreement and D of the German Commercial Code)
(the “Net Asset”), being less than its respective registered share capital
(Stammkapital) plus reserves for its own shares (Rücklage für eigene Anteile)
(the aggregate of the registered share capital and the reserves for its own
shares, the “Protected Capital”) (Begüendung einer Unterbilanz) or (ii) where
the amount of the Relevant German Obligor’s Net Assets (or the Net Assets of its
general partner if the Relevant German Obligor is a GmbH & Co. KG) are already
less than its Protected Capital causing such amount to be further reduced
(Vertiefung einer Unterbilanz).
(b) For the purposes of the calculation of the amounts to which enforcement is
limited, the following balance sheet items shall be adjusted as follows:
(i) the amount of any increase after the Effective Date of the Relevant German
Obligor’s, or, in the case of a German GmbH & Co. KG, its general partner’s,
registered share capital (1) which has been effected without the prior written
consent of the Issuing Bank and which is made out of retained earnings
(Kapitalerhöhug aus Gesellschaftsmitteln) or (2) to the extent that it is not
fully paid up shall be deducted from the share capital; and
(ii) loans and other contractual liabilities incurred in violation of any
Financing Agreement shall be disregarded.
(c) The limitations set out in paragraphs (a) and (b) above shall only apply if:
(i) within five (5) Business Days following the receipt of notice of enforcement
of the guarantee the managing directors of the Relevant German Obligor have
confirmed in writing to the Issuing Bank (A) to what extent the guarantee is an
up-stream or cross-stream security and (B) the amount which cannot be enforced
due to it causing the Net Assets of the Relevant German Obligor to fall below
its stated share capital and such confirmation is supported by interim financial
statements up to the end of the last completed calendar month (the “Management
Determination”); or
(ii) within ten (10) Business Days from the date the Issuing Bank has contested
the Management Determination the Issuing Bank receives an up to date balance
sheet drawn-up by a firm of auditors of international standard and repute
together with a determination of the Net Assets. Such balance sheet and
determination of Net Assets shall be prepared in accordance with accounting
principles pursuant to the German Commercial Code (Handelsgesetzbuch) and be
based on the same principles that were applied when establishing the previous
year’s balance sheet.

 

62



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(d) Should the Relevant German Obligor fail to deliver such balance sheets
and/or determinations of the Net Assets within the time periods referred to
above, the Issuing Bank shall be entitled to enforce the security granted under
this Agreement subject only to paragraphs (a) and (b) above.
(e) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of:
(i) the enforcement of the guarantee to the extent such guarantee guarantees
obligations of a Subsidiary Guarantor incorporated in Germany itself or
obligations of any of its Wholly-Owned Subsidiaries; or
(ii) the enforcement of any claim of the Issuing Bank against the Company (in
such capacity) under this Agreement.
Section 23.29 Limitations — the Netherlands. The guarantee and indemnities
contained in this Section 23 do not apply to any liability to the extent that
that liability would result in any Subsidiary Guarantor violating any applicable
financial assistance laws.
Section 23.30 U.S. Guarantors. (a) In this Subsection:
“fraudulent transfer law” means any applicable bankruptcy and fraudulent
transfer and conveyance statute and any related case law of the United States of
America or any State thereof (including the District of Columbia); and
terms used in this Section 23.30 are to be construed in accordance with the
fraudulent transfer laws.
(b) Each U.S. Guarantor acknowledges that:
(i) it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Financing Agreements;
(ii) those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law; and
(iii) the Issuing Bank has acted in good faith in connection with the guarantee
given by that U.S. Guarantor and the transactions contemplated by the Financing
Agreements.
(c) The Issuing Bank agrees that each U.S. Guarantor’s liability under this
Section 23 is limited so that no obligation of, or transfer by, any U.S.
Guarantor under this Section 23 is subject to avoidance and turnover under any
fraudulent transfer law.
(d) Each U.S. Guarantor represents and warrants to the Issuing Bank that:
(i) the fair value of its consolidated assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP;

 

63



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(ii) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its or their debts as
they become absolute and matured;
(iii) it is able to realize upon its or their assets and pay its or their debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business;
(iv) it has not incurred and does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature;
(v) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital; and
(vi) it has not made a transfer or incurred an obligation under this Agreement
or any other Financing Agreement with the intent to hinder, delay or defraud any
of its present or future creditors.
(e) Each acknowledgement, representation and warranty:
(i) in Section 23.30(b) is made by each U.S. Guarantor on the Effective Date;
(ii) in Section 23.30(d) is made on the Effective Date by each U.S. Guarantor on
an individual basis or in the case of a U.S. Guarantor that has Subsidiaries
that are also Subsidiary Guarantors, on the basis of the consolidated assets and
liabilities of that U.S. Guarantor and its Subsidiaries that are Subsidiary
Guarantors;
(iii) in this Section 23.30 is deemed to be repeated whenever a representation
is deemed to by repeated under any Financing Agreement; and
(iv) in this Section 23.30 is, when repeated, applied to the circumstances
existing at the time of repetition.
Section 23.31 Limitation on Pyramid Freight. Under this Section 23.31 the
liability of Pyramid Freight BVI is limited to the aggregate amount generated
from any of its assets not located in South Africa. Notwithstanding any term of
this Section 23.31, nothing in this Section will result in Pyramid Freight,
South Africa being liable to apply assets located in South Africa in respect of
this Agreement.
Section 23.32 Limitations — Belgium. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance under Articles
329, 430 and/or 629 of the Belgian Corporate Code (Code des Sociétés).

 

64



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 23.33 Limitations — Singapore. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance within the
meaning of Section 76 of the Companies Act (Cap 50) of the Statutes of the
Republic of Singapore.
Section 23.34 Irish Obligors. The Issuing Bank agrees that the liability of each
Irish Obligor under this Section 23 does not apply or extend to any liability to
the extent that it would result in this Subsidiary Guarantee Agreement
constituting unlawful financial assistance within the meaning of Section 60 (as
amended) of the Companies Act 1963 of Ireland.
Section 23.35 Guarantor Intent. Without prejudice to the generality of
Section 23.4 (Waiver of Defenses), each Subsidiary Guarantor expressly confirms
that it intends that this Subsidiary Guarantee Agreement shall extend from time
to time to any (however fundamental) variation, increase, extension or addition
of or to any of the Financing Agreements and/or any facility or amount made
available under any of the Financing Agreements for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
SECTION 24 MISCELLANEOUS
Section 24.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement and the other Financing Agreements by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent Issuing
Bank) whether so expressed or not.
Section 24.2 Payments Due on Non-Business Days. Anything in this Agreement or in
any other Financing Agreement to the contrary notwithstanding, any payment
required hereunder that is due on a date other than a Business Day shall be made
on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day.
Section 24.3 Accounting Terms. (a) All accounting terms used herein or in any
other Financing Agreement which are not expressly defined in this Agreement or
such other Financing Agreement have the meanings respectively given to them in
accordance with GAAP. Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement or in any other Financing Agreement
shall be made in accordance with GAAP, and all financial statements shall be
prepared in accordance with GAAP. Notwithstanding anything to the contrary
herein, for purposes of determining compliance with the financial covenants
contained in this Agreement or any other Financing Agreement, any election by
the Company to measure an item of Indebtedness using fair value (as permitted by
Accounting Standards Codification Section 825-10-25 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

65



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

(b) If there is a change in GAAP after the Effective Date that will effect the
calculation of any financial covenant contained in Section 9 or Section 10, then
after the announcement but prior to the implementation of any such changes the
Company shall, in consultation with its independent accountants, negotiate in
good faith with the Issuing Bank for a period of at least 90 days to make any
necessary adjustments to such covenant or any component of financial
computations used to calculate such covenant to provide the Issuing Bank
substantially with the same protection as such covenant intended to provide
prior to the relevant change in GAAP. During such 90-day period and in the event
that no agreement is reached by the end of such 90-day negotiation period, then
the Company’s compliance with such covenant shall be determined on the basis of
GAAP in effect at the Effective Date and each subsequent compliance certificate
delivered to the Issuing Bank pursuant to Section 7.2 shall include detailed
reconciliations reasonably satisfactory to the Issuing Bank as to the effect of
such change in GAAP with respect to the relevant covenants (including an
independent auditors certificate if so reasonably requested by the Issuing
Bank).
Section 24.4 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 24.5 Construction, Etc. Each covenant contained herein and in any other
Financing Agreement shall be construed (absent express provision to the
contrary) as being independent of each other covenant contained herein and in
such other Financing Agreement, so that compliance with any one covenant shall
not (absent such an express contrary provision) be deemed to excuse compliance
with any other covenant. Where any provision herein refers to action to be taken
by any Person, or which such Person is prohibited from taking, such provision
shall be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement and the other Financing Agreements shall be deemed to be a part hereof
and thereof, as the case may be.
Section 24.6 Counterparts. This Agreement and the other Financing Agreements may
be executed in any number of counterparts, each of which shall be an original
but all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.
Section 24.7 Governing Law. This Agreement and (except as otherwise expressly
stated therein) the other Financing Agreements shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

66



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 24.8 Jurisdiction and Process; Waiver of Jury Trial. (a) Each Obligor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
any other Financing Agreement. To the fullest extent permitted by applicable
law, each Obligor irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
(b) Each Obligor agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 24.8(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c) Each Obligor consents to process being served by or on behalf of the Issuing
Bank in any suit, action or proceeding of the nature referred to in
Section 24.8(a) by mailing a copy thereof by registered or certified or priority
mail, postage prepaid, return receipt requested, or delivering a copy thereof in
the manner for delivery of notices specified in Section 19, to Corporation
Service Company, as its agent for the purpose of accepting service of any
process in the United States. Each Obligor agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices under this Section 24.8 shall be conclusively
presumed received as evidenced by a delivery receipt furnished by the United
States Postal Service or any reputable commercial delivery service.
(d) Nothing in this Section 24.8 shall affect the right of the Issuing Bank to
serve process in any manner permitted by law, or limit any right that the
Issuing Bank may have to bring proceedings against an Obligor in the courts of
any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.
(e) Each Obligor hereby irrevocably appoints Corporation Service Company to
receive for it, and on its behalf, service of process in the United States.
(f) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.

 

67



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Letter of Credit Agreement

Section 24.9 Obligation to Make Payment in Dollars. Any payment on account of an
amount that is payable hereunder or under any other Financing Agreement in
Dollars which is made to or for the account of the Issuing Bank in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Obligor,
shall constitute a discharge of the obligation of the Obligors under this
Agreement or such other Financing Agreements only to the extent of the amount of
Dollars which the Issuing Bank could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of Dollars that could be so purchased is less than the amount of Dollars
originally due to the Issuing Bank, each Obligor agrees, jointly and severally,
to the fullest extent permitted by law, to indemnify and save harmless the
Issuing Bank from and against all loss or damage arising out of or as a result
of such deficiency. This indemnity shall, to the fullest extent permitted by
law, constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Financing Agreements,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by the Issuing Bank from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under the other
Financing Agreements or under any judgment or order. As used herein the term
“London Banking Day” shall mean any day other than Saturday or Sunday or a day
on which commercial banks are required or authorized by law to be closed in
London, England.
Section 24.10 No Novation. It is the intent of the parties hereto that this
Agreement not constitute a novation of the obligations and liabilities of the
parties under the Existing Facility and that this Agreement amend and restate in
its entirety the Existing Facility and re-evidence the Obligations outstanding
on the Effective Date as contemplated hereby.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
* * * * *

 

68



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

                  Very truly yours,    
 
                UTi WORLDWIDE INC.    
 
           
 
  By   /s/ Craig Braun
 
Duly Authorized Signatory (acting pursuant to,    
 
      and in accordance with, an empowering    
 
      resolution of the Board of Directors of UTi    
 
      Worldwide Inc.)    

 

 



--------------------------------------------------------------------------------



 



UTI (AUST) PTY LIMITED, ACN 006 734 747
UTI LOGISTICS N.V.
UTI BELGIUM N.V.
GODDARD COMPANY LIMITED
UTI INTERNATIONAL INC.
PYRAMID FREIGHT (PROPRIETARY) LIMITED
UTI CANADA CONTRACT LOGISTICS INC.
UTI, CANADA, INC.
UTI DEUTSCHLAND GMBH
UTI NETWORKS LIMITED
UTI (HK) LIMITED
UTI NEDERLAND B.V.
UTI GLOBAL SERVICES B.V.
UTI TECHNOLOGY SERVICES PTE LTD.
UTI WORLDWIDE (SINGAPORE) PTE LTD.
SERVICIOS LOGISTICOS INTEGRADOS SLI, S.A.
UTI IBERIA S.A.
UTI WORLDWIDE (UK) LIMITED
UTI, UNITED STATES, INC.
UTI INTEGRATED LOGISTICS, INC.
MARKET TRANSPORT, LTD.
INTRANSIT, INC.
SAMMONS TRANSPORTATION, INC.
UTI INVENTORY MANAGEMENT
SOLUTIONS INC
CONCENTREK, INC.

             
 
  By   /s/ Craig Braun
 
Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

                      THE ROYAL BANK OF SCOTLAND N.V.,
as Issuing Bank    
 
                    By:   /s/ Bhavin Shah                  
 
      Name:   Bhavin Shah    
 
      Title:   Managing Director    

 

 



--------------------------------------------------------------------------------



 



DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2006 Notes” means those certain 6.31% Senior Unsecured Guaranteed Notes due
July 13, 2011 issued by the Company on June 13, 2006.
“2009 Covenants” means each of the covenants set forth in Sections 9.8, 9.12,
10.2, 10.3 and 10.15 of the 2009 Note Purchase Agreement.
“2009 Note Purchase Agreement” means the Note Purchase Agreement dated as of
July 9, 2009 among the Company, the subsidiary guarantors (as defined therein)
and the purchasers of the US$55,000,000 principal amount of 8.06% Senior
Unsecured Guaranteed Notes due August 9, 2014, as amended, modified, replaced or
refinanced from time to time.
“2009 Notes” means the notes issued under the 2009 Note Purchase Agreement, all
as amended, modified, replaced or refinanced from time to time.
“2011 Agreements” means this Agreement, the other Global Credit Facilities, the
Notes Financing Agreements and the South African Facilities.
“2011 Note Purchase Agreement” means the Note Purchase Agreement dated as of
June 24, 2011 among the Company, the Subsidiary Guarantors and the purchasers of
the $150,000,000 principal amount of 3.67% Senior Unsecured Guaranteed Notes due
August 24, 2018, as amended, modified, replaced or refinanced from time to time.
“2011 Notes” means the notes issued under the 2011 Note Purchase Agreement, all
as amended, modified, replaced or refinanced from time to time.
“action” taken in connection with insolvency proceedings includes a Dutch entity
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).
“Additional Guarantor” is defined in Section 9.10.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to any Obligor, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of such Obligor or any Subsidiary or any Person of which such
Obligor and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
SCHEDULE B
(to RBS Facilities Agreement)

 

 



--------------------------------------------------------------------------------



 



“Agreement” means (a) prior to the Effective Date, the Existing Facility, and
(b) thereafter, this Amended and Restated Letter of Credit Agreement, dated as
of June 24, 2011, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Applicable Jurisdiction” means the British Virgin Islands, Australia, Canada or
any province thereof, Germany, Guernsey, Hong Kong, the Netherlands, Spain, the
United Kingdom, the United States of America or any state thereof, Belgium,
Ireland, Singapore and any other jurisdiction of incorporation or reorganization
of a Subsidiary Guarantor.
“Bank of the West Facility” means the Credit Agreement dated as of June 24, 2011
between the Company, the Subsidiary Guarantors thereunder and the Bank of the
West.
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
“BBBEE” means Broad Based Black Economic Empowerment or any successor
legislation in South Africa.
“Belgium Facility” means the credit facility between KBC Bank NV (or an
affiliate or subsidiary thereof) and the Company and/or one or more of its
Subsidiaries, which is expected to include an approximately EUR 10,000,000
revolving credit facility and an approximately EUR 15,000,000 guarantee
facility.
“Blocked Person” is defined .in Section 5.16(a).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“CASS” means the Cargo Air Settlement System of Cargo Network Services Corp., a
Subsidiary of the International Air Transport Association.
“CASS Agreement” means that certain Cargo Agency and Authorized Intermediary
Agreement, dated 31st December, 2001 between The Cargo Network Services
Corporation and UTi, United States, Inc., as such is amended, restated or
replaced from time to time.
“Cession in Security Agreement” means the cession in security agreement between
Pyramid Freight, South Africa and Nedbank Limited to secure the obligations of
members of the South African Group under the South African Facilities.

 

B-2



--------------------------------------------------------------------------------



 



“Change of Control” means any of the following events or circumstances:
(i) if any person (as such term is used in section 13(d) and section 14(d)(2) of
the Exchange Act as in effect on the Effective Date) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act), become the “beneficial owners” (as such term is used in Rule 13d-3 under
the Exchange Act as in effect on the Effective Date), directly or indirectly, of
more than 50% of the total voting power of all classes then outstanding of the
Company’s voting stock, or
(ii) the acquisition after the Effective Date by any person (as such term is
used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on
the Effective Date) or related persons constituting a group (as such term is
used in Rule 13d-5 under the Exchange Act as in effect on the Effective Date) of
(a) the power to elect, appoint or cause the election or appointment of at least
a majority of the members of the board of directors of the Company, through
beneficial ownership of the capital stock of the Company or otherwise, or
(b) all or substantially all of the properties and assets of the Company.
“Civil Procedural Law” is defined in Section 9.18.
“Closing” means June 24, 2011.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means UTi Worldwide Inc., a BVI Business Company incorporated under
the laws of the British Virgin Islands with BVI company number 141257 or any
successor that becomes such in the manner prescribed in Section 10.7.
“Confidential Information” is defined in Section 21.
“Consolidated EBITDA” means the consolidated net Pre-taxation Profits of the
Group for a Measurement Period:
(a) including the net Pre-taxation Profits of a member of the Group or business
or assets acquired by a member of the Group during that Measurement Period for
the part of that Measurement Period when it was not a member of the Group and/or
the business or assets were not owned by a member of the Group; but
(b) excluding the net Pre-taxation Profits attributable to any member of the
Group or to any business or assets sold during that Measurement Period, and
(c) excluding (except for purposes of Section 9.15) any non-cash impairments or
write-ups of intangible assets,
and all as adjusted by:
(i) adding back Consolidated Interest Payable;

 

B-3



--------------------------------------------------------------------------------



 



(ii) for purposes of Section 9.15 only, taking no account of any extraordinary
item (or any exceptional items); and
(iii) adding back depreciation and amortization.
“Consolidated Fixed Charges” means the sum of (a) Consolidated Interest Payable
and (b) all scheduled principal payments (excluding payments on revolving
borrowings which can be re-borrowed) on Indebtedness for the 12 months
immediately succeeding such date.
“Consolidated Interest Payable” means all interest and other financing charges
(whether, in each case, paid, payable or capitalized) incurred by the Group
during a Measurement Period.
“Consolidated Net Worth” means at any time the aggregate of:
(a) the amount paid up or credited as paid up on the issued share capital of the
Company; and
(b) the net amount standing to the credit (or debit) of the consolidated
reserves of the Group,
based on the latest published consolidated balance sheet of the Company (the
“latest balance sheet”) but adjusted by:
(i) deducting any amount attributable to any mandatorily redeemable preference
shares redeemable before the Final Maturity Date;
(ii) deducting any dividend or other distribution proposed, declared or made by
the Company (except to the extent it has been taken into account in the latest
balance sheet); and
(iii) deducting any amount attributable to an upward revaluation of assets after
the date of the Original Financial Statements or, in the case of assets of a
company which becomes a member of the Group after that date, the date on which
that company becomes a member of the Group.
“Consolidated Tangible Assets” means Consolidated Total Assets less all
intangible assets of the Group.
“Consolidated Total Assets” means, at any time, the total assets of the Group as
of such time determined in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.
“Consolidated Total Debt” means, without duplication,
(a) all Indebtedness of the Group on a consolidated basis plus
(b) any liability arising from any deferred payment agreements arranged
primarily as a method of raising finance or financing the acquisition of an
asset; and
(c) any Guaranty of a member of the Group with respect to liabilities of the
type referred to in clause (b) above.

 

B-4



--------------------------------------------------------------------------------



 



“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Credit Date” means the date of the issuing of a Letter of Credit.
“Credit Support” is defined in Section 3.5
“Debt Service Ratio” means, for any Measurement Period the ratio of
(a) Consolidated EBITDA less distributions, dividends and redemptions on account
of or with respect to capital stock or other equity interests of the Company or
any Subsidiary (other than those (i) required to be paid under agreements
entered into with Persons in order to obtain or maintain BBBEE status and (ii)
received by the Company or a Subsidiary during such Measurement Period) to
(b) Consolidated Fixed Charges.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Disclosure Documents” as defined in Section 5.3.
“disposal” where it relates to a German Obligor includes:
(i) the entry into an agreement upon a priority notice (Auflassungsvormerkung);
(ii) an agreement on the transfer of title to a property (Auflassung); and
(iii) the partition of its ownership in a property (Grundstücksteilung).
“Disposition” is defined in Section 10.8.
“Distribution” includes if a member of the Group (i) declares, makes or pays any
dividend (or interest on any unpaid dividend), charge, fee or other distribution
(whether in cash or in kind) on or in respect of its share capital (or any class
of its share capital); or (ii) repays or distributes any dividend or share
premium reserve.
“Dollars” or “$” or “U.S.$” means lawful money of the United States of America.
“duly authorized” where it relates to a Dutch Obligor, includes without
limitation:
(i) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and
(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s).

 

B-5



--------------------------------------------------------------------------------



 



“Dutch Civil Code” means the Burgerlijk Wetboek.
“Dutch Obligor” means an Obligor incorporated or formed in the Netherlands.
“Effective Date” means June 24, 2011, the date on which the conditions set forth
in Section 4 shall have been satisfied or waived in accordance with the terms
hereof.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Facility” means that certain Letter of Credit Agreement dated July 9,
2009 between and among the Company and the Issuing Bank, as amended from time to
time on or prior to the Effective Date.
“Existing Letters of Credit” is defined in Section 1.1.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Issuing Bank on such day on such transactions as
determined by the Issuing Bank.
“Final Maturity Date” means the Final Maturity Date (as defined in the 2011
Notes).

 

B-6



--------------------------------------------------------------------------------



 



“financial assistance” where it relates to a Dutch Obligor means any act
contemplated by:
(i) (for a besloten vennootschap) Article 2:207(c) of the Dutch Civil Code; or
(ii) (for a naamloze vennootschap) Article 2:98(c) of the Dutch Civil Code.
“Financing Agreements” means this Agreement and the Subsidiary Guarantee
Agreement in each case, as amended, restated, modified, supplemented, replaced
or refinanced from time to time.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“French Commercial Code” means the Code de Commerce.
“GAAP” means generally accepted accounting principles, standards and practices
as in effect from time to time in the United States, provided that from and
after the date on which the Company is required or elects to adopt IFRS, GAAP
shall mean IFRS as in effect from time to time.
“German Facility” means the credit facility between Commerzbank AG (or an
affiliate or Subsidiary thereof) and the Company and/or one or more of its
Subsidiaries, which is expected to include a revolving credit facility of
approximately EUR 17,000,000.
“Global Credit Facilities” means (a) the Bank of the West Facility, (b) the
Nedbank LC Agreement, (c) this Agreement, (d) the German Facility and (e) the
Belgium Facility, as amended, restated, modified, supplemented, replaced or
refinanced from time to time, and any subsequent agreement or agreements entered
into by one or more members of the Group which are similar to the Global Credit
Facilities or which constitute, taken as a whole, the Group’s main credit
facilities.
“Governmental Authority” means
(a) the government of
(i) the Applicable Jurisdiction or any State or other political subdivision of
either thereof, or
(ii) any other jurisdiction in which any Obligor or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of any Obligor or any Subsidiary, or
(iii) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Group” means the Company and its Subsidiaries.

 

B-7



--------------------------------------------------------------------------------



 



“guarantee” where it relates to a French Subsidiary includes any cautionnement,
aval and any garantie which is independent from the debt to which it relates.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a) to purchase such indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Guernsey Obligor” means an Obligor incorporated or formed in the Bailiwick of
Guernsey.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that pose a hazard to health and safety, the removal of which
is required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable law, including, without limitation,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“IFRS” means International Financial Reporting Standards as in effect from time
to time which are adopted by the International Accounting Standards Board.
“Impermissible Qualification” means any qualification or exception set forth in
the audit opinion of the Company’s independent public accountant regarding the
Company’s consolidated financial statements
(1) which is of a “going concern”;

 

B-8



--------------------------------------------------------------------------------



 



(2) which limits the scope of examination of matters relevant to such
consolidated financial statements in any material respect; or
(3) which relates to the accounting treatment or classification of any item in
such consolidated financial statements and which, as a condition to its removal,
would require any adjustment to such item the effect of which would be to cause
a Default or Event of Default.
Notwithstanding the foregoing, the parties agree that an “Impermissible
Qualification” shall not be deemed to have occurred as a result of any
qualification, limitation, treatment or classification which
(a) is applied or imposed by the Company’s public accountants to public
companies generally;
(b) results from the application or adoption of a new accounting pronouncement
or IFRS; or
(c) which relates to the audit concerning internal control over financial
reporting.
“inability to pay its debts” where it relates to a French Subsidiary includes
that person being in a state of cessation des paiements. Where it relates to a
German Obligor includes that person being in a state of illiquidity
(Zahlungsunfähigkeit) or being overindebted (Überschuldung) or being at risk of
being unable to pay its debts as they fall due (drohende Zahlungsunfähigkeit)
all within the meaning of §17-§19 (each inclusive) German Insolvency Code.
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a) (i) its liabilities for borrowed money and (ii) its redemption obligations
in respect of mandatorily redeemable Preferred Stock redeemable before the Final
Maturity Date;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) (i) all liabilities which would appear on its balance sheet in accordance
with GAAP in respect of Capital Leases and (ii) all liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
(e) all liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

 

B-9



--------------------------------------------------------------------------------



 



Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. For the avoidance of doubt, any obligation
relating to the obligations of a member of the Group arising in the ordinary
course of its trade for purposes other than to raise financing including,
without limitation, contingent trade related reimbursement obligations, bonds
and undrawn letters of credit issued to customs or tax authorities in the
ordinary course of business not constituting debt for borrowed money, shall be
excluded from the calculation of Indebtedness.
“insolvent” where it relates to a German Obligor includes illiquidity
(Zahlungsunfähigkeit), an imminent inability to pay debts as they fall due
(drohende Zahlungsunfähigkeit) and overindebtedness (Überschuldung).
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 1.2.
“Issuing Bank” means RBS as Issuing Bank of Letters of Credit hereunder,
together with its permitted successors and assigns in such capacity.
“Joinder Agreement” is defined in Section 9.10.
“Joint Venture” means any joint venture entity, partnership or similar person,
the ownership of or other interest in which does not require any member of the
Group to consolidate the results of such person with their own as a Subsidiary.
“Letter of Credit” means a standby letter of credit or bank guarantee issued or
to be issued by the Issuing Bank pursuant to this Agreement in the form attached
as Exhibit 1.1 or Exhibit 2 or as otherwise agreed to by the Issuing Bank
issuing such letter of credit or bank guarantee.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Lien” where it relates to a Dutch Obligor includes any mortgage (hypotheek),
pledge (pandrecht), retention of title arrangement (eigendomsvoorbehoud),
privilege (voorrecht), right of retention (recht van retentie), right to reclaim
goods (recht van reclame), and, in general, any right in rem (beperkte recht),
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht).
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

B-10



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, properties or prospects of the
Company and its Subsidiaries taken as a whole, or (b) the ability of any Obligor
to perform its obligations under any Financing Agreement, or (c) the validity or
enforceability of any Financing Agreement.
“Maturity Date” means the second anniversary of the Effective Date.
“Maximum Draw Amount” means $50,000,000.
“Material Indebtedness” means any arrangement with respect to Indebtedness of
any member of the Group to a creditor (other than a member of the Group) the
principal amount of which is at least U.S.$ 15,000,000 (or the equivalent in any
other currency).
“Measurement Period” means a period of 12 months ending on the last day of a
financial quarter of the Company.
“moratorium” where it relates to a Dutch Obligor includes surséance van betaling
and “granted a moratorium” includes surséance verleend.
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which any Obligor or any ERISA Affiliate
contributes or has made contributions at any time within the immediately
preceding five plan years.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NedBank LC Agreement” means that certain Amended and Restated Letter of Credit
and Cash Draw Agreement dated as of June 24, 2011, among the Company, the
subsidiary guarantors described therein and Nedbank Limited, acting through its
London Branch, all as amended, modified, replaced or refinanced from time to
time.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Obligor or
any Subsidiary primarily for the benefit of employees of such Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes Financing Agreements” means the 2009 Note Purchase Agreement and the 2011
Note Purchase Agreement, the notes issued thereunder and the guarantee provided
therein, all as amended, modified, replaced or refinanced from time to time.
“Obligations” means all obligations of every nature of each Obligor from time to
time owed to the Issuing Bank (including former Issuing Bank), or any of them
under any Financing Agreement, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Obligor, would have accrued on any Obligation, whether or not a claim is
allowed against such Obligor for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, fees,
expenses, indemnification or otherwise.

 

B-11



--------------------------------------------------------------------------------



 



“Obligors” means the Company and the Subsidiary Guarantors.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is.
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or any other applicable Obligor, as the context
indicates, whose responsibilities extend to the subject matter of such
certificate.
“Optional Currency” means any of the following currencies: Australian dollar,
Burundi Franc, Pula (Botswana), Canadian dollar, Yuan Reenminbi (China),
Columbia Peso, Euro, pound sterling, Hong Kong dollar, Yen (Japan), South
African Rand, Sri Lanka Rupee, Mauritius Rupee, Kwacha (Malawi), Malaysian
Ringat, New Zealand dollar, zloty (Poland), Swedish Krona, Singapore dollar,
Baht (Thailand), Turkish Lira and Zimbabwe dollar and any other currency that
the Issuing Bank is permitted to issue under all applicable laws and regulations
applicable to it and that is reasonably acceptable to the Issuing Bank.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended
and (v) with respect to any Subsidiary not organized in the United States, the
equivalent thereof in its jurisdiction of incorporation or organization.
“Original Financial Statements” means the Form 10-K of the Company for the
fiscal year-ended January 31, 2011.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Jurisdiction” means (a) the United States of America or any State
thereof, (b) the British Virgin Islands, (c) Guernsey, and (d) any other country
that on the April 30, 2004 was a member of the European Union (other than
Greece, Italy, Portugal, Spain or Turkey).
“Person” means an individual, partnership, company, body corporate, corporation,
limited liability company, association, trust, unincorporated organization,
business entity or Governmental Authority.

 

B-12



--------------------------------------------------------------------------------



 



“Plan” means an “employee pension plan” (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA, but excluding Multiemployer Plans, that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by any Obligor or any ERISA Affiliate or with respect to
which such Obligor or any ERISA Affiliate may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Pre-taxation Profits” means net income adding back minority interest expense
and provision for income tax.
“Primary Credit Facility” means any credit, letter of credit facility or other
borrowing facility of any type entered into by the Company or any Subsidiary
Guarantor which represents borrowings or commitments of U.S.$15,000,000 (or its
equivalent in any other currency) or more.
“Prime Rate” means the rate of interest per annum that RBS announces from time
to time as its prime lending rate, as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. RBS or any other Issuing Bank may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Priority Debt” means the sum, without duplication, of (i) Consolidated Total
Debt secured by Liens not otherwise permitted by clauses (a) through (m) of
Section 10.5; and (ii) all other Consolidated Total Debt of Subsidiaries not
otherwise permitted pursuant to clauses (a) through (l) of Section 10.6.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Pyramid Freight” means Pyramid Freight BVI and Pyramid Freight, South Africa.
“Pyramid Freight BVI” means Pyramid Freight (Proprietary) Limited a company
incorporated with limited liability in the British Virgin Islands with BVI
company number 530960 (excluding Pyramid Freight, South Africa).
“Pyramid Freight, South Africa” means Pyramid Freight (Proprietary) Limited,
South Africa branch, a branch of Pyramid Freight BVI with company number
1987/003687/10 in respect only of its operations in South Africa.
“RBS” means The Royal Bank of Scotland N.V.
“receiver” or “administrator” where it relates to a German Obligor includes an
Insolvenzverwalter or creditor’s trustee (Sachwalter).

 

B-13



--------------------------------------------------------------------------------



 



“reconstruction” where it relates to a French Subsidiary includes any
contribution of part of its business in consideration of shares (apport partiel
d’actifs) and any demerger (scission) implemented in accordance with Articles
L.236-1 to L.236-24 of the French Commercial Code.
“Reimbursement Date” is defined in Section 3.2.
“Release Date” means (a) with respect to any 2009 Covenant, the date on which
the Company amends the 2009 Note Purchase Agreement to remove such 2009 Covenant
if such date occurs within 30 days after the Effective Date, or (b) otherwise,
the date of the final payment in full of the notes issued under the 2009 Note
Purchase Agreement.
“reorganization” where it relates to a German Obligor includes any of the
reorganizations mentioned in Section 1 of the Corporate Transformation Act
(Umwandlungsgesetz).
“Responsible Officer” means any Senior Financial Officer and any other officer
or director of the Company or another applicable Obligor, as the context
indicates, with responsibility for the administration of the relevant portion of
this Agreement.
“Restricted Payment” means
(g) any Distribution in respect of the Company or any Subsidiary of the Company
(other than on account of capital stock or other equity interests of a
Subsidiary of the Company) owned legally and beneficially by the Company or
another Subsidiary of the Company, including, without limitation, any
Distribution resulting in the acquisition by the Company of securities which
would constitute treasury stock, and
(h) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by the Company or any Subsidiary of. on account
of. or in respect of. the principal of any Subordinated Indebtedness (or any
installment thereof) prior to the regularly scheduled maturity date thereof (as
in effect on the date such Subordinated Indebtedness was originally incurred).
For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the fair market value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“SEC Report” means the following documents or information filed with the SEC:

  •  
the Company’s Annual Report on Form 10-K for the fiscal year ended January 31,
2011, filed with the SEC on March 30, 2011;

  •  
the Company’s Quarterly Report on Form 10-Q for the quarter ended April 30,
2011, filed with the SEC on June 6, 2011; and

  •  
the Company’s Current Report on Form 8-K filed with the SEC on April 18, 2011,

 

B-14



--------------------------------------------------------------------------------



 



Notwithstanding the preceding, unless specifically stated to the contrary, none
of the information that the Company discloses under 2.02 or 7.01 or, if related
to Items 2.02 or 7.01, Item 9.01 of any Current Report on Form 8-K that the
Company may, from time to time, furnish to the SEC will be included in meaning
of the term SEC Report. The information contained in an SEC Report speaks only
as of the date of such document. Any statement contained in an SEC Report shall
be deemed to be modified or superseded for purposes of this Agreement to the
extent that a statement contained in this Agreement or in any subsequently filed
document or report that also is an SEC Report modifies or supersedes such
statement. Any such statement so modified or superseded shall not be deemed,
except as so modified or superseded, to constitute an SEC Report.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company, or another
applicable Obligor, as the context indicates.
“Senior Indebtedness” means and includes all Indebtedness of the Company, or any
Subsidiary owing to any Person that is not a Subsidiary or Affiliate and which
is not expressed to be junior or subordinate to any other Indebtedness of the
Company or Subsidiary except for Indebtedness of a member of the South African
Group or Pyramid Freight BVI.
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of any Obligor within the meaning of Regulation S-X promulgated by
the SEC and in any event shall include each Subsidiary Guarantor.
“South African Facilities” means the revolving credit facility dated as of
July 9, 2009 made available to one or more members of the South African Group as
such agreement is amended, modified, replaced or refinanced from time to time
and shall also mean any subsequent credit, letter of credit facility or other
borrowing or financing facility of any type that is made available to one or
more members of the South African Group.
“South African Group” means Pyramid Freight, South Africa and each South African
Subsidiary.
“South African Rand” means the lawful currency of South Africa.
“South African Subsidiary” means any member of the Group organized or conducting
a material portion of its business in South Africa. “South African Subsidiary”
shall not include any member of the Group organized in a jurisdiction other than
South Africa whose only South African business is the ownership of stock of
Subsidiaries organized in South Africa.
“Spanish Obligor” means an Obligor incorporated or formed in Spain.

 

B-15



--------------------------------------------------------------------------------



 



“Spot Exchange Rate” means, at any date of determination thereof, the spot rate
of exchange in London that appears on the display page applicable to the
relevant currency on the Telerate System Incorporated Service (or such other
page as may replace such page on such service for the purpose of displaying the
spot rate of exchange in London for the conversion of Dollars into the relevant
Optional Currency or the relevant Optional Currency into Dollars); provided that
if there shall at any time no longer exist such a page on such service, the spot
rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Issuing Bank and reasonably acceptable to the
Company.
“Subordinated Indebtedness” means Indebtedness of the Company or any Subsidiary
Guarantor that is by its express terms subordinated in right of payment to the
Obligations or the Guaranty of such Subsidiary Guarantor, as the case may be.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
“Subsidiary Guarantee Agreement” means the subsidiary guarantee agreement
contained in Section 23 (and any and all supplements or joinders thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.
“Subsidiary Guarantor” means, unless released pursuant to Section 9.11, (x):
(i) UTi (Aust) Pty Limited ACN 006 734 747 a company incorporated in Australia,
(ii) UTi Belgium N.V., a company incorporated in Belgium,
(iii) UTi Logistics N.V., a company incorporated in Belgium,
(iv) Goddard Company Limited, a BVI Business Company incorporated under the laws
of the British Virgin Islands,
(v) Pyramid Freight (Proprietary) Limited, a BVI Business Company incorporated
under the laws of the British Virgin Islands with company number 530960
(provided that Pyramid Freight BVI is only a Subsidiary Guarantor in respect of
assets that are not located in South Africa),
(vi) UTi International Inc., a BVI Business Company incorporated under the laws
of the British Virgin Islands,

 

B-16



--------------------------------------------------------------------------------



 



(vii) UTi Networks Limited, a Guernsey company incorporated under the laws of
the Bailiwick of Guernsey,
(viii) UTi, Canada, Inc., a corporation formed under the laws of Canada,
(ix) UTi Canada Contract Logistics Inc., a corporation formed under the laws of
Canada,
(x) UTi Deutschland GmbH, a corporation formed under the laws of Germany,
(xi) UTi (HK) Limited, a corporation formed under the laws of Hong Kong,
(xii) UTi Global Services B.V., a private company with limited liability formed
under the laws of the Netherlands,
(xiii) UTi Nederland B.V., a private company with limited liability formed under
the laws of the Netherlands,
(xiv) UTi Technology Services Pte Ltd., a company organized under the laws of
Singapore,
(xv) UTi Worldwide (Singapore) Pte Ltd., a company organized under the laws of
Singapore,
(xvi) Servicios Logisticos Integrados SLI, S.A., a corporation formed under the
laws of Spain,
(xvii) UTi Iberia S.A., a corporation formed under the laws of Spain,
(xviii) UTi Worldwide (UK) Limited, a corporation formed under the laws of the
United Kingdom,
(xix) UTi Inventory Management Solutions, Inc., a corporation formed under the
laws of Delaware,
(xx) Concentrek, Inc., a corporation formed under the laws of Arizona,
(xxi) InTransit, Inc., a corporation formed under the laws of Oregon,
(xxii) Market Transport, Ltd, a corporation formed under the laws of Oregon,
(xxiii) Sammons Transportation, Inc., a corporation formed under the laws of
Montana,
(xxiv) UTi, United States, Inc., a corporation formed under the laws of New
York, and

 

B-17



--------------------------------------------------------------------------------



 



(xxv) UTi Integrated Logistics, Inc., a corporation formed under the laws of
South Carolina, and
(y) each other Subsidiary which has executed and delivered a Joinder Agreement
pursuant to Section 9.10.
“Summary of Terms” means the Summary of Indicative Terms and Conditions dated as
of June 14, 2011 with respect to the facility pursuant to this Agreement.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for income tax purposes, other
than any such lease under which such Person is the lessor.
“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.
“Taxing Jurisdiction” is defined in Section 13.
“trustee” related to a bankruptcy of a Dutch Obligor includes a curator.
“U.S. Dollar Amount” means (a) if a Letter of Credit is denominated in Dollars,
its amount; or (b) if a Letter of Credit denominated in an Optional Currency,
its equivalent in Dollars calculated on the basis of the Issuing Bank’s Spot
Exchange Rate on the date of determination for that Letter of Credit.
“U.S. Guarantor” means any Subsidiary Guarantor that is incorporated or
organized under the laws of the United States of America or any State of the
United States of America (including the District of Columbia) or that resides or
has a domicile, a place of business or property in the United States of America.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, as to any Person, at any time, any Subsidiary
one hundred percent of all of the equity interests (except directors’ qualifying
shares or similar statutorily required minority interests) and voting interests
of which are owned by any one or more of such Person and such Person’s other
Wholly-Owned Subsidiaries at such time. Unless the context otherwise requires,
any reference to a “Wholly-Owned Subsidiary” is a reference to a direct or
indirect Wholly-Owned Subsidiary of the Company.
“winding-up, administration or dissolution” where it relates to a French
Subsidiary includes a redressement judiciaire, cession totale de l’enterprise or
liquidation judiciaire or a procedure de sauvegade unde Livre Sixiene of the
French Commercial Code.

 

B-18